Exhibit 10.1


____________________________________________________
____________________________________________________






CREDIT AGREEMENT
dated as of August 7, 2017
between
PERFORMANT BUSINESS SERVICES, INC.,
as Borrower,
and
ECMC GROUP, INC.,
as Lender




____________________________________________________
____________________________________________________








--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Section 1.Definitions; Interpretation.    1
1.1.Definitions.    1
1.2.Interpretation.    15
1.3.Accounting Changes.    15
Section 2.Credit Facilities.    16
2.1.Commitments.    16
2.1.1.Closing Date Term Loan Commitments.    16
2.1.2.Delayed Draw Term Loan Commitments.    16
2.2.Borrowing Procedures.    16
2.3.Extension of Maturity Date.    16
2.4.Loan Accounting.    17
2.4.1.Recordkeeping.    17
2.4.2.Notes.    17
2.5.Interest.    17
2.5.1.Interest Rates.    17
2.5.2.Interest Payment Dates.    17
2.5.3.Computation of Interest.    18
2.6.Prepayment.    18
2.6.1.Voluntary Prepayment.    18
2.6.2.Mandatory Prepayment.    18
2.6.3.All Prepayments.    19
2.7.Repayment.    19
2.7.1.Closing Date Term Loan.    19
2.7.2.Delayed Draw Term Loans.    19
2.8.Payment.    19
2.8.1.Making and Settlement of Payments.    19
2.8.2.Application of Payments and Proceeds.    19
2.8.3.Payment Dates.    20
2.8.4.Set-off.    20
2.8.5.Tax Treatment.    21
Section 3.Taxes; Yield Protection.    21
3.1.Taxes.    21
3.2.Increased Cost.    24
3.3.Manner of Funding; Alternate Funding Offices.    24
3.4.Conclusiveness of Statements; Survival.    25
Section 4.Conditions Precedent.    25
4.1.Initial Credit Extension.    25
4.1.1.Prior Debt.    25


-i-

--------------------------------------------------------------------------------




4.1.2.Warrants; Registration Rights Agreement.    25
4.1.3.Fees.    25
4.1.4.Delivery of Loan Documents.    25
4.1.5.Representations and Warranties.    26
4.1.6.Absence of Event of Default.    26
4.2.Delayed Draw Term Loans.    26
Section 5.Representations and Warranties.    27
5.1.Organization.    27
5.2.Authorization; No Conflict.    27
5.3.Validity; Binding Nature.    27
5.4.Financial Condition.    27
5.5.No Material Adverse Change.    28
5.6.Litigation.    28
5.7.Ownership of Properties; Liens.    28
5.8.Capitalization.    28
5.9.Pension Plans.    28
5.10.Investment Company Act.    29
5.11.No Default.    29
5.12.Margin Stock.    29
5.13.Taxes.    29
5.14.Solvency.    29
5.15.Environmental Matters.    29
5.16.Insurance.    30
5.17.Information.    30
5.18.Intellectual Property.    30
5.19.Labor Matters.    30
5.20.Bank Accounts.    31
Section 6.Affirmative Covenants.    31
6.1.Information.    31
6.1.1.Annual Report.    31
6.1.2.Interim Reports.    31
6.1.3.Additional Information.    31
6.1.4.Reports to SEC and Shareholders.    32
6.1.5.Notice of Default; Litigation; ERISA Matters.    32
6.1.6.Subordinated Debt Notices.    33
6.1.7.Subsidiary Capitalization.    33
6.1.8.Other Information.    33
6.2.Books; Records; Inspections.    33
6.3.Maintenance of Property; Insurance.    33


-ii-

--------------------------------------------------------------------------------




6.4.Compliance with Laws; Payment of Taxes and Liabilities.    34
6.5.Maintenance of Existence.    34
6.6.Employee Benefit Plans.    35
6.7.Environmental Matters.    35
6.8.Further Assurances.    35
Section 7.Negative Covenants.    35
7.1.Debt.    36
7.2.Liens.    37
7.3.Restricted Payments.    39
7.4.Mergers; Consolidations; Asset Sales.    40
7.5.Modification of Organizational Documents.    41
7.6.Use of Proceeds.    41
7.7.Transactions with Affiliates.    41
7.8.Inconsistent Agreements.    42
7.9.Business Activities.    42
7.10.Investments.    42
7.11.Restriction of Amendments to Certain Documents.    44
7.12.Fiscal Year.    44
7.13.Bank Accounts.    44
7.14.Financial Covenants.    44
7.14.1.Fixed Charge Coverage Ratio.    44
7.14.2.Total Debt to EBITDA Ratio.    45
7.14.3.Equity Cure Right.    45
Section 8.Events of Default; Remedies.    46
8.1.Events of Default.    46
8.1.1.Non-Payment of Credit.    46
8.1.2.Default Under Other Debt.    46
8.1.3.Bankruptcy; Insolvency.    46
8.1.4.Non-Compliance with Loan Documents.    47
8.1.5.Representations; Warranties.    47
8.1.6.Pension Plans.    47
8.1.7.Judgments.    47
8.1.8.Invalidity of Collateral Documents.    48
8.1.9.Invalidity of Subordination Provisions.    48
8.1.10.Change of Control.    48
8.2.Remedies.    48
Section 9.Miscellaneous.    48
9.1.Waiver; Amendments.    48
9.2.Notices.    49


-iii-

--------------------------------------------------------------------------------




9.3.Computations.    49
9.4.Costs; Expenses.    49
9.5.Indemnification by Borrower.    50
9.6.Marshaling; Payments Set Aside.    50
9.7.Nonliability of Lender.    50
9.8.Assignments.    50
9.9.Confidentiality.    51
9.10.Captions.    52
9.11.Nature of Remedies.    52
9.12.Counterparts.    52
9.13.Severability.    52
9.14.Entire Agreement.    52
9.15.Successors; Assigns.    52
9.16.Governing Law.    53
9.17.Forum Selection; Consent to Jurisdiction.    53
9.18.Waiver of Jury Trial.    53


Annex
Annex I
Addresses



Exhibits
Exhibit A
Form of Compliance Certificate

Exhibit B
Form of Note

Exhibit C
Form of Borrowing Notice

Exhibit D
Form of Excess Cash Flow Certificate

Exhibit E        Form of Warrant
Exhibit F        Forms of Tax Compliance Certificates








-iv-

--------------------------------------------------------------------------------





CREDIT AGREEMENT


This Credit Agreement ("Agreement") dated as of August 7, 2017 between
Performant Business Services, Inc., a Nevada corporation ("Borrower"), and ECMC
Group, Inc., a Delaware non-profit corporation (“Lender”).
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

Section 1.
Definitions; Interpretation.


1.1.    Definitions.
When used herein the following terms shall have the following meanings:
Acceleration Event means the occurrence and continuance of any of the following:
(a) an Event of Default under Section 8.1.1 as a result of the failure to pay in
full the Closing Date Term Loan and any Delayed Draw Term Loans on the Maturity
Date; (b) an Event of Default under Section 8.1.3(b); or (c) any other Event of
Default under Section 8.1 and the declaration by Lender that the Obligations are
due and payable in accordance with Section 8.2.
Account has the meaning set forth in the Guarantee and Collateral Agreement.
Account Debtor means any Person who is obligated to Borrower or any Subsidiary
with respect to any Account.
Accounting Changes has the meaning set forth in Section 1.3.


Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the capital stock, partnership interests, membership interests or equity of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is already a Subsidiary).
Adjusted EBITDA means, for any period, the sum of EBITDA for such period plus,
to the extent a Permitted Acquisition or Investment permitted under Sections
7.10(o) or 7.10(q) (to the extent such Investment is an Investment in a Loan
Party) has been consummated during such period, Pro Forma EBITDA attributable to
such Permitted Acquisition or Investment (to the extent such Investment is an
Investment in a Loan Party) permitted under Sections 7.10(o) or 7.10(q) (but
only that portion of Pro Forma EBITDA attributable to the portion of such period
that occurred prior to the date of consummation of such Permitted Acquisition or
Investment permitted under Sections 7.10(o) or 7.10(q) (to the extent such
Investment is an Investment in a Loan Party), including but not limited to,
EBITDA of any Target in a Permitted Acquisition or any such Investment for any
period prior to the consummation of such Permitted Acquisition or such
Investment).
Adjusted Working Capital means the remainder of (a) the consolidated current
assets of Parent, Borrower and the Subsidiaries minus the amount of cash and
cash equivalents included in such consolidated current assets, minus (b) the
consolidated current liabilities of Parent, Borrower and the Subsidiaries
(excluding all accruals relating to accrued interest expense and income taxes
payable) minus the amount of consolidated short-term Debt (including current
maturities of long-term Debt) of Parent, Borrower and the Subsidiaries included
in such consolidated current liabilities; provided, however, the foregoing shall
exclude the effects of any Permitted Acquisition or Investment permitted under
Sections 7.10(o) or 7.10(q),


1

--------------------------------------------------------------------------------




consummated during such period of determination; provided that, any Adjusted
Working Capital attributable to any Equity Interest of third parties in non
Wholly-Owned Subsidiaries shall be disregarded from the calculation of Adjusted
Working Capital.
Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to
Lender, any entity administered or managed by Lender or an Affiliate or
investment advisor thereof which is engaged in making, purchasing, holding or
otherwise investing in commercial loans. A Person shall be deemed to be
"controlled by" any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, Lender shall not be deemed an Affiliate of Borrower or of any
Subsidiary.
Agreement has the meaning set forth in the Preamble.
Applicable Margin means the applicable rate per annum set forth below:
Total Debt to EBITDA Ratio
Applicable Rate
≥ 4.5:1.0
10.0%
< 4.5:1.0, ≥ 3.5:1.0
8.5%
< 3.5:1.0, ≥ 2.50:1.0
7.0%
< 2.5:10
5.5%



The Applicable Margin shall be adjusted quarterly, to the extent applicable, as
of the first day of the month following the date on which financial statements
are required to be delivered pursuant to Section 6.1.2 (including with respect
to the last Fiscal Quarter of each Fiscal Year) after the end of each related
Fiscal Quarter based on the Total Debt to EBITDA Ratio as of the last day of
such Fiscal Quarter; provided that from the Closing Date until the date on which
the first quarterly adjustment occurs, the Applicable Margin shall be 7.0%.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, Lender determines that
(a) the Total Debt to EBITDA Ratio as calculated by Borrower as of any
applicable date was inaccurate and (b) a proper calculation of the Total Debt to
EBITDA Ratio would have resulted in different pricing for any period, then
(i) if the proper calculation of the Total Debt to EBITDA Ratio would have
resulted in higher pricing for such period, Borrower shall automatically and
retroactively be obligated to pay to Lender, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Total Debt to EBITDA Ratio would have resulted in
lower pricing for such period, Lender shall not have any obligation to repay any
interest or fees to Borrower; provided that if, as a result of any restatement
or other event a proper calculation of the Total Debt to EBITDA Ratio would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then the amount payable by Borrower
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees paid for all such periods.


2

--------------------------------------------------------------------------------




Authorized Officer means any of the (a) chief executive officer, (b) president,
(c) chief financial officer or (d) senior financial officer.
Borrower has the meaning set forth in the Preamble.
Borrowing Notice means a notice in substantially the form of Exhibit C.
Business Day means any day on which commercial banks are open for commercial
banking business in New York, New York, Minneapolis, Minnesota and, in the case
of a Business Day which relates to the determination of the LIBOR Rate, on which
dealings are carried on in the London interbank eurodollar market.
Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower.
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
Cash Equivalent Investment means, at any time, (a) any evidence of indebtedness,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, or
corporate demand notes, in each case rated at least A-l by Standard & Poor's
Ratings Group or P-l by Moody's Investors Service, Inc., (c) any certificate of
deposit (or time deposit represented by a certificate of deposit) or banker's
acceptance maturing not more than one year after such time, or any overnight
Federal Funds transaction that is issued or sold by a commercial banking
institution that is a member of the Federal Reserve System and has a combined
capital and surplus and undivided profits of not less than $250,000,000, (d) any
repurchase agreement entered into with a commercial banking institution of the
nature referred to in clause (c) above which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses (a)
through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder, (e) mutual funds and money
market funds whose assets are at least 95% invested in the foregoing types of
investments, (f) other short term liquid investments approved in writing by
Lender (such approval not to be unreasonably withheld, delayed or conditioned),
(g) marketable direct obligations issued by any state of the United States or
political subdivision or public instrumentality thereof maturing within one year
after such issuance or the acquisition of such obligation and having the highest
rating obtainable from the S&P and Moody's, and (h) money market accounts which
invest exclusively in assets satisfying the foregoing requirements and money
market mutual funds.
Closing Date means the date on which Lender makes the Closing Date Term Loan
hereunder.
Closing Date Term Loan Commitment means $44,000,000.
Closing Date Term Loan has the meaning set forth in Section 2.1.1.
Collateral has the meaning set forth in the Guarantee and Collateral Agreement.
Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to Lender pursuant to which a lessor of real property on which
Collateral is stored or otherwise located, or a warehouseman, processor or other
bailee of Inventory or other property owned by any Loan Party, acknowledges the
Liens of Lender and waives or subordinates any Liens held by such Person on such
property, and, in the case of any such agreement with a lessor, permits Lender
reasonable access to any Collateral stored or otherwise located thereon.


3

--------------------------------------------------------------------------------




Collateral Documents means, collectively, the Guarantee and Collateral
Agreement, any mortgage, any Collateral Access Agreement, each account control
agreement and each other agreement or instrument pursuant to or in connection
with which any Loan Party grants a security interest in any Collateral securing
the Obligations to Lender, each as amended, restated or otherwise modified from
time to time.
Commitment means the Closing Date Term Loan Commitment and the Delayed Draw Term
Loan Commitment.
Competitor of any Person means (a) any other Person which directly engages in
the same business as such Person, (b) any Disqualified Person or (c) any other
Person, other than ECMC Group, Inc. or a Subsidiary thereof (excluding any
Subsidiary of ECMC Group, Inc. that is a Person described in clauses (a) or
(b)), that possesses, directly or indirectly, power to vote at least a majority
of the securities (on a fully diluted basis) of a Person described in clauses
(a) or (b).
Compliance Certificate means a certificate substantially in the form of Exhibit
A.
Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.
Consolidated Net Income means, with respect to Parent, Borrower and the other
Loan Parties for any period, the consolidated net income (or loss) of Parent and
the Subsidiaries for such period, excluding (a) consolidated net income of any
Target in a Permitted Acquisition or any Investment permitted under Sections
7.10(o) or 7.10(q) except as provided in the definition of "Adjusted EBITDA" and
"Pro Forma EBITDA" for any period prior to the consummation of such Permitted
Acquisition and (b) the net income (or loss) of any Person that is not a Loan
Party or that is accounted for by the equity method of accounting.
Contingent Obligation means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any Debt, or guarantees the payment of
dividends or other distributions upon the shares of any other Person. The amount
of any Person's obligation in respect of any Contingent Obligation shall
(subject to any limitation set forth therein) be deemed to be the principal
amount of the debt, obligation or other liability supported thereby or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith.
Controlled Group means all members of a controlled group of corporations and all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with a Loan Party, are
treated as a single employer under Section 414 of the IRC or Section 4001 of
ERISA.
Cure Amount has the meaning set forth in Section 7.14.3.
Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all indebtedness evidenced by bonds, debentures,
notes or similar instruments (including, without limitation, any notes issued to
sellers in connection with an Acquisition), (c) all obligations of such Person
as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding accrued expenses, licenses and purchases of software to the
extent that such Person may terminate the payment obligations thereunder at
will, and trade accounts payable), (e) all indebtedness secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person, (f) all obligations, contingent or otherwise, with
respect to letters of credit (whether or not drawn), banker's acceptances and
surety bonds issued for the account of such Person, (g)  all Contingent
Obligations of such Person, (h) all indebtedness of any partnership of which
such Person is a


4

--------------------------------------------------------------------------------




general partner and (i) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person. For the avoidance of doubt, Permitted Seller Debt and Permitted
Earn-Outs shall constitute Debt.
Declined Proceeds has the meaning set forth in Section 2.6.2.
Default means any event described in Section 8.1 that, if it continues uncured
during an applicable grace period, will, with the lapse of such grace period or
the giving of notice or both, constitute an Event of Default.
Delayed Draw Term Loan Commitment means $15,000,000.
Delayed Draw Term Loans has the meaning set forth in Section 2.1.2.
Diluted Common Equity means the number of outstanding shares of common stock of
Parent as calculated using the “treasury stock” method as defined under GAAP for
the three (3) month period preceding the applicable measurement date.


Disclosure Letter means the disclosure letter, dated as of the Closing Date, and
addressed to Lender containing certain schedules referenced herein.
Disposition means, as to any asset or right of any Loan Party, (a) any sale,
lease, assignment or other transfer (other than to Borrower or any of its
Domestic Subsidiaries), (b) any loss, destruction or damage thereof or (c) any
condemnation, confiscation, requisition, seizure or taking thereof by a
Governmental Authority, in each case excluding (i) Dispositions in any Fiscal
Year, the Net Cash Proceeds of which do not in the aggregate exceed $1,000,000,
(ii) the sale or other transfer of Inventory in the ordinary course of business,
(iii) dispositions in the ordinary course of business, (iv) dispositions under
clauses (iii), (iv), (v), (vi), (viii), (ix), (x), or (xi) of Section 7.4(b),
(v) the termination, surrender or sublease of a real estate lease of a Loan
Party in the ordinary course of business, or (vi) the cancellation of any
intercompany Debt.
Disqualified Persons means any Person set forth on Schedule 1.1 to the
Disclosure Letter.
Dollar and $ mean lawful money of the United States of America.
Domestic Subsidiary means any Subsidiary that is incorporated or organized under
the laws of a State within the United States of America or the District of
Columbia.
EBITDA means, for any period, Consolidated Net Income for such period plus any
losses or minus any gains from sales, leases, losses, condemnation or other
dispositions of assets, extraordinary items (as defined in accordance with
GAAP), discontinued operations, reappraisal, revaluation or write-up or write
down of assets or from the cumulative effect of changes in accounting
principles, and plus, to the extent deducted in determining such Consolidated
Net Income, (i) interest expense, amortization of debt discounts and
commissions, income tax expense, depreciation, amortization, charges for
impairment of goodwill and other intangibles for such period, (ii) fees and
expenses (including Legal Costs) with regard to this Agreement, in each case to
the extent deducted in determining such Consolidated Net Income, (iii)
reasonable and customary fees and expenses (including Legal Costs) in connection
with Permitted Acquisitions, and Investments permitted under Sections 7.10(o) or
7.10(q), (iv) other extraordinary and non-recurring costs and expenses that are
satisfactory to Lender, (v) non-cash expenses in the form of options granted by
Borrower or Parent and other non-cash expense with respect to deferred
compensation and stock options, (vi) documented severance expenses and service
provider contract breakage fees, (vii) all usual and customary costs, fees,
expenses and charges paid during such period in connection with any issuance of
Equity Interests or Debt permitted under this Agreement, (viii) business
interruption insurance proceeds received in cash during such period, (ix) all
non-cash adjustments to the valuation of earn-out payments or other
consideration


5

--------------------------------------------------------------------------------




relating to Investments permitted hereunder, (x) restructuring costs incurred in
connection with a Permitted Acquisition or Investment in a Loan Party permitted
under Sections 7.10(o) or 7.10(q), (xi) all non-cash charges, losses or expenses
(or minus non-cash income or gain) included or deducted in calculating net
income (or loss) for such period including, without limitation, any non-cash
loss or expense (or income or gain) due to the application of FASB ASC 815-10
regarding hedging activity, FASB ASC 350 regarding impairment of goodwill and
intangibles, FASB ASC 480-10 regarding accounting for financial instruments with
Debt and equity characteristics, FASB ASC No. 715 regarding post-retirement
benefits, FASB ASC No. 805 regarding the accrual of earnouts, and non-cash
foreign currency exchange losses (or minus gains), but excluding any non-cash
loss or expense (a) that is an accrual of a reserve for a cash expenditure or
payment to be made, or anticipated to be made, in a future period or (b)
relating to a write-down, write off or reserve with respect to Accounts and
Inventory, (xii) costs, fees or expenses incurred in connection with the credit
agreement applicable to the Prior Debt, (xiii) Permitted Addbacks and (xiv)
solely for the purposes of determining compliance with Sections 7.14.1 and
7.14.2, any Cure Amount contributed pursuant to Section 7.14.3.
ECF Percentage means, for any Fiscal Year, 75% if the Total Debt to EBITDA Ratio
equals or exceeds 3.5:1.0 as of the last day of such Fiscal Year; 50% if the
Total Debt to EBITDA Ratio is less than 3.5:1.0 and equals or exceeds 2.5:1.0 as
of the last day of such Fiscal Year; and 0% if the Total Debt to EBITDA Ratio is
less than 2.5:1.0 as of the last day of such Fiscal Year.
Environmental Claims means all written claims by any governmental, regulatory or
judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment or any Person or property.
Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all binding and enforceable administrative orders, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to health and safety, or pollution or protection of the environment or
workplace, including any of the foregoing relating to the presence, use,
production, generation, handling, transport, treatment, storage, disposal,
distribution, discharge, release, control or cleanup of any Hazardous Substance.
Equity Interest means the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
ERISA means the Employee Retirement Income Security Act of 1974, as amended.
Event of Default means any of the events described in Section 8.1.
Excess Cash Flow means, for any period, the remainder of (a) the sum of
(i) EBITDA for such period, plus (ii) any net decrease in Adjusted Working
Capital during such period, minus (b) the sum, without duplication, of
(i) scheduled repayments of principal of the Loans (excluding mandatory
prepayments thereof) and other Debt of Parent, Borrower and the Subsidiaries (in
respect of Debt permitted in accordance with Section 7.1) made during such
period, plus (ii) capital expenditures made in such period (not financed with
the proceeds of Debt), plus (iii) all federal, state, local and foreign income
taxes of Borrower and the Subsidiaries, or of Parent with the proceeds of
distributions by Borrower, paid in cash during such period, net of any federal,
state, local or foreign income tax refunds received in cash by Parent, Borrower
and the Subsidiaries in such period, plus (iv) all Interest Expense in respect
of Debt permitted in accordance with Section 7.1 of Parent, Borrower and the
Subsidiaries during such period, plus (v) any net increase in Adjusted Working
Capital during such period, plus (vi) without duplication of clause (a) above,
Legal Costs, plus (vii) any expenses and indemnifications paid in cash, plus
(viii) any other cash expenses that are added back to


6

--------------------------------------------------------------------------------




Consolidated Net Income in the calculation of EBITDA, plus (ix) Permitted
Acquisitions, Investments and Restricted Payments not financed with the proceeds
of the issuance of equity or with the proceeds of Debt, plus (x) cash payments
with respect to installments owing for the purchase or license of software, plus
(xi) other payments added back to EBITDA in the definition thereof.
Excess Cash Flow Certificate means a certificate substantially in the form of
Exhibit D.
Excluded Foreign Holding Company means a Domestic Subsidiary that is treated as
a corporation for U.S. federal income tax purposes and has no assets other than
the equity interests of one or more Foreign Subsidiaries or an immaterial amount
of other assets.
Excluded Issuance means the issuance of equity securities (a) to members of the
management, employees or directors of Loan Party who have a right, option,
warrant, conversion right or other similar agreement or understanding for the
purchase or acquisition of any equity interest of Parent, Borrower or any
Subsidiary, (b) to any Person, the proceeds of which will be used, promptly
following the issuance thereof, solely to fund the purchase price of Permitted
Acquisitions (including earnouts, working capital adjustments and purchase price
adjustments), Investments permitted under Section 7.10 or Capital Expenditures
or in which constitutes "rollover equity" with respect to Permitted
Acquisitions, in each case, in an amount equal to the Net Cash Proceeds of such
issuance, or (c) to any Person that owns securities of Parent or any Subsidiary
on the Closing Date.
Excluded Taxes means any of the following Taxes imposed on or with respect to a
Lender or required to be withheld or deducted from a payment to Lender: (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or, in the
case of Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment or (ii) such Lender changes its lending office, except in each case
to the extent, that pursuant to Section 3.1, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Lender’s failure to comply with
Section 3.1(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.


Exempt Accounts means any deposit accounts, securities accounts or other similar
accounts (i) into which there is deposited no funds other than those intended
solely to cover wages for employees of the Loan Parties; (ii) constituting
employee withholding accounts and contain only funds deducted from pay otherwise
due to employees for services rendered to be applied toward the tax obligations
of such employees; (iii) constituting Trust Accounts or other escrow accounts
and any lockbox, clearing or other pass through account established for the
purpose of transferring funds  to or from a Trust Account or other escrow
account; (iv) in which there is not maintained at any point in time funds on
deposit greater than $250,000 in the aggregate for all such accounts pursuant to
this clause (iv); and (v) in which there is deposited cash collateral in respect
of Debt permitted by Section 7.1(n).
FATCA means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.
Fiscal Quarter means a fiscal quarter of a Fiscal Year.


7

--------------------------------------------------------------------------------




Fiscal Year means the fiscal year of Parent, Borrower and the Subsidiaries,
which period shall be the 12‑month period ending on December 31 of each year.
Fixed Charge Coverage Ratio means, for any Computation Period, with respect to
Parent, Borrower and the Subsidiaries, determined on a consolidated basis, the
ratio of (a) the total for such period of EBITDA minus the sum of (i) all income
taxes paid in cash, (ii) all unfinanced Capital Expenditures, paid in cash, and
(iii) other restricted payments made pursuant to Section 7.3 (excluding
restricted payments funded with Net Cash Proceeds of Subordinated Debt or an
equity issuance by Parent), to (b) the sum for such period of (i) Interest
Expense paid in cash (but excluding prepayment and other fees and expenses with
regard to this Agreement and Legal Costs paid during such Computation Period to
the extent such amounts are classified as interest expense for GAAP purposes)
plus (ii) scheduled payments of principal of Debt (excluding any mandatory
prepayments); provided, that with respect to Computation Periods ending prior to
the first anniversary hereof, (i) Interest Expense and payments of principal of
Debt shall be deemed to be the amounts from September 1, 2017, through the date
of calculation, divided by the number of months during such period, and
multiplied by 12.
Foreign Lender means a Lender that is not a U.S. Person.
Foreign Subsidiary means any Subsidiary (a) that is not incorporated or
organized under the laws of a State within the United States of America or the
District of Columbia, and that is a "controlled foreign corporation" within the
meaning of Section 957 of the IRC with respect to which a Loan Party is a
"US Shareholder" within the meaning of Section 951(b) of the IRC or (b) that has
no material assets other than the capital stock of one or more Subsidiaries
described in clause (a) and other assets relating to an ownership interest in
any such capital stock or subsidiaries.
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
GAAP means generally accepted accounting principles in effect in the United
States of America set forth from time to time in the opinions and pronouncements
of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination; provided, that Financial
Accounting Standard No. 150 shall be disregarded of the purposes of this
Agreement.
Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any agency, branch of government, department
or Person exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.
Guarantee and Collateral Agreement means the Guarantee and Collateral Agreement
dated as of the Closing Date by each Loan Party signatory thereto in favor of
Lender.
Guarantor has the meaning set forth in the Guarantee and Collateral Agreement.
Hazardous Substances means hazardous waste, hazardous substance, pollutant,
contaminant, toxic substance, oil, hazardous material or chemical or other
hazardous of toxic substance regulated by any Environmental Law.
Hedging Obligation means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices.
Indemnified Liabilities has the meaning set forth in Section 9.5.


8

--------------------------------------------------------------------------------






Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.


Intellectual Property has the meaning set forth in the Section 5.18.
Interest Expense means for any period the consolidated cash interest expense of
Parent, Borrower and the Subsidiaries for such period (including that portion of
payments on Capital Leases determined in accordance with GAAP to be
characterized as interest payments).
Inventory has the meaning set forth in the Guarantee and Collateral Agreement.
Investment means, with respect to any Person, (a) the purchase of any debt or
equity security of any other Person, (b) the making of any loan or advance to
any other Person, (c) becoming obligated with respect to a Contingent Obligation
in respect of Debt of any other Person (other than travel and similar advances
to employees in the ordinary course of business) or (d) the making of an
Acquisition. The amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment but giving effect to any returns or distributions received by such
Person with respect thereto (but in any event, for purposes of determining
compliance with Section 7.10, after giving effect to such returns and
distributions the aggregate outstanding Investments shall in no event be less
than zero).
Investment Period has the meaning set forth in Section 7.14.3.
IRC means the U.S. Internal Revenue Code of 1986, as amended.
Legal Costs means (a) with respect to Lender pursuant to Section 9.4, (i) all
reasonable and documented out-of-pocket fees and expenses of any one outside
counsel to Lender, (ii) all reasonable and documented out-of-pocket fees and
expenses of necessary outside local counsel to Lender, and (iii) all court costs
and similar legal expenses, in each case, to the extent reimbursable by Borrower
under this Agreement, (b) with respect to Lender Parties pursuant to Section
9.5, (i) all reasonable and documented out-of-pocket fees and expenses of any
one outside counsel to all Lender Parties (taken as a whole) to the extent no
conflict exists (but if any conflict exists, the outside counsel for each such
Lender Party requiring separate counsel because of such conflict) and (ii) all
court costs and similar legal expenses, in each case, to the extent reimbursable
by Borrower under this Agreement and (c) with respect to all other Persons, (i)
all reasonable fees and charges of any counsel, accountants auditors,
appraisers, consultants and other professionals to such Persons and (ii) all
court costs and similar legal costs.
Lender has the meaning set forth in the Preamble.
Lender Party has the meaning set forth in Section 9.5.


LIBOR Rate means, with respect to any Loan, the greater of (a) a rate per annum
equal to the offered rate for deposits in Dollars for a one-month period and for
the amount of the applicable Loan that appears on the Reuters Screen LIBOR01
Page at 11:00 a.m. London time (or, if not so appearing, as published in the
"Money Rates" section of The Wall Street Journal) two Business Days prior to the
date of determination; provided that if neither of the foregoing is available,
the rate shall be the arithmetic mean of the rates quoted by three major banks
in New York City, selected by the Lender at approximately 11:00 a.m., New York
time, two (2) Business Days prior to the date of determination for loans in U.S.
Dollars to leading European banks for a one-month period and in a principal
amount of not less than U.S. $1,000,000, and (b) 1.00% per annum.


9

--------------------------------------------------------------------------------




Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge in the nature of a
security interest, whether arising by contract, as a matter of law, by judicial
process or otherwise.
Loan Documents means this Agreement, the Notes, the Collateral Documents, and
all documents, instruments and agreements delivered in connection with the
foregoing, but excluding any agreement entered into in respect of Hedging
Obligations.
Loan Party means Parent, Borrower and each Guarantor.
Loans means the Closing Date Term Loan and the Delayed Draw Term Loans,
collectively.
Margin Stock means any "margin stock" as defined in Regulation T, U or X of the
FRB.
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of Loan Parties taken as a whole, (b) a material impairment of the
ability of the Loan Parties taken as a whole to perform any of their Obligations
under any Loan Document or (c) a material adverse effect upon any substantial
portion of the Collateral under the Collateral Documents or upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.
Maturity Date means (a) the later of (i) the third anniversary of the Closing
Date or (ii) if Borrower exercises the first or second extension option pursuant
to Section 2.3, the date set forth in Section 2.3, or (b) such earlier date on
which the Commitments terminate pursuant to Section 8.
Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Borrower or any Loan Party may have any liability,
including any liability by being a member of a Controlled Group with any other
entity or trade or business other than Borrower or any Loan Party.
Net Cash Proceeds means, with respect to any Disposition, the aggregate cash
proceeds (including cash proceeds received pursuant to policies of insurance
(other than business interruption insurance unless required to be paid to Lender
during the continuance of an Event of Default) and by way of deferred payment of
principal pursuant to a note, installment receivable or otherwise, but only as
and when received) received by any Loan Party pursuant to such Disposition net
of (i) the reasonable direct costs, fees and expenses relating to such
Disposition (including the cost of preparing such assets for sale, costs
incidental to the sale of such assets, sales commissions and legal, accounting
and investment banking fees, commissions and expenses), (ii) any portion of such
proceeds deposited in an escrow account pursuant to the documentation relating
to such Disposition (provided that such amounts shall be treated as Net Cash
Proceeds upon their release from such escrow account to the applicable Loan
Party), (iii) taxes paid or reasonably estimated by Borrower to be payable as a
result thereof (after taking into account any available tax credits or
deductions arising from such sale and any tax sharing arrangements in respect
thereof), (iv) amounts required to be applied to the repayment of any Debt
secured by a Lien that has priority over the Lien of Lender on the asset subject
to such Disposition and (v) any reserves taken in accordance with GAAP for so
long as such reserves are required by GAAP, (vi) (A) with respect to any
Disposition described in clause (a) of the definition thereof, all money
actually applied within 180 days (or prior to such date be subject to a binding
commitment to so replace such assets using such Net Cash Proceeds within 270
days of original receipt of such cash proceeds) to acquire assets used or useful
in the Loan Parties' business, and (B) with respect to any Disposition described
in clause (b) or (c) of the definition thereof, all money actually applied
within 180 days (or prior to such date be subject to a binding commitment to so
replace such assets using such Net Cash Proceeds


10

--------------------------------------------------------------------------------




within 270 days of original receipt of such cash proceeds) to repair, replace or
reconstruct damaged property or property affected by loss, destruction, damage,
condemnation, confiscation, requisition, seizure or taking.
Note means a promissory note executed by Borrower in favor of a Lender hereunder
pursuant to this Agreement, substantially in the form of Exhibit B.
Obligations means all liabilities, indebtedness and obligations (monetary
(including post-petition interest, allowed or not) or otherwise) of any Loan
Party under this Agreement, any other Loan Document, in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.
OFAC has the meaning set forth in Section 6.4(a).


Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by Borrower or any Subsidiary, as lessee,
other than any Capital Lease.
Other Connection Taxes means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).


Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.


Paid in Full, Pay in Full or Payment in Full means, with respect to any
Obligations, the payment in full in cash of all such Obligations (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted).


Parent means Performant Financial Corporation, a Delaware corporation.
PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
Pension Plan means a "pension plan", as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than a Multiemployer Pension
Plan), and to which Borrower or any Loan Party has any liability, including any
liability (i) by reason of having been a substantial employer within the meaning
of Section 4063 of ERISA at any time during the preceding five years, (ii) by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA
or (iii) by reason of being a member of a Controlled Group with any other entity
or trade or business other than Borrower or any Loan Party.
Permitted Acquisition means any Acquisition by any Loan Party in each case to
the extent that:
(a)    each of the following conditions precedent shall have been satisfied in a
manner reasonably satisfactory to Lender;
(i)    Lender shall receive not less than ten (10) Business Days' prior written
notice of such Acquisition, which notice shall include a reasonably detailed


11

--------------------------------------------------------------------------------




description of the proposed terms of such Acquisition and identify the
anticipated closing date thereof;
(ii)    such Acquisition shall be structured as (A) an asset acquisition by
Borrower or a Guarantor, (B) a merger of the Target with and into Borrower or a
Guarantor, with Borrower or such Guarantor as the surviving corporation in such
merger, or (C) a purchase of no less than 100% of the equity interests of the
Target by Borrower or a Guarantor;
(iii)    Lender shall receive evidence that effective as of the closing date of
such Acquisition the applicable Target has in place insurance satisfying the
requirements of Section 6.3;
(iv)    Lender (A) is granted a first priority perfected Lien (subject only to
Permitted Liens) on all Collateral being acquired pursuant to such Acquisition
(and, in the case of an Acquisition involving the purchase of any applicable
Target's equity interests, all of such purchased equity interests to the extent
constituting Collateral shall be pledged to Lender, and such Target shall
guarantee the Obligations and grant to Lender, a first priority perfected Lien
(subject only to Permitted Liens) on such Person's assets), in each case, as
required by Section 6.8 and (B) will be provided such other documents,
instruments and legal opinions (consistent with Section 4.1) as Lender shall
reasonably request in connection therewith, all such documents, instruments and
opinions to be delivered no later than 30 days after the closing of such
Acquisition (or such longer period as agreed by Lender in its sole discretion)
and shall each be in form and substance reasonably satisfactory to Lender;
(v)    all material consents necessary for such Acquisition (including such
consents as Lender deems reasonably necessary) have been acquired and such
Acquisition is consummated in accordance with the applicable acquisition
documents and applicable law;
(vi)    after giving effect to such Acquisition and the incurrence of any Loans,
other Debt or Contingent Obligations in connection therewith, Parent shall have
a Total Debt to EBITDA Ratio of not greater than 5.0:1.0 recomputed for the most
recently ended Fiscal Quarter for which financial statements for the applicable
Target and for Parent and its subsidiaries are available; and
(vii)    after giving effect to such Acquisition, Parent, Borrower and its
Subsidiaries have Unrestricted Liquid Assets in excess of $2,500,000;
(b)    such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target; and
(c)    no Event of Default is in existence or would occur immediately after
giving effect to such Acquisition.
Permitted Addbacks means, in connection with any new Department of Education or
another similar recovery contract in any of the Loan Parties’ lines of business
that may be entered into by one or more of the Loan Parties following the
Closing Date, in respect of any fiscal month commencing with the first fiscal
month in respect of which Borrower elects (subject to the requirements set forth
below) to add amounts set forth below with respect to such contract to
Consolidated Net Income for purposes of the calculation of EBITDA and ending
nine (9) consecutive months thereafter, the direct costs of the Loan Parties
incurred following the Closing Date in connection with the startup of such
contract (to the extent in any month in excess of the revenue of the Loan
Parties received under such contract during such month) that are incurred


12

--------------------------------------------------------------------------------




in connection with the Loan Parties' work as a prime contractor under such
contract (excluding any overhead or shared cost allocations that are not
directly related to such contract).
Permitted Debt has the meaning set forth in Section 7.1.


Permitted Earn-Outs means, with respect to any Person, unsecured obligations of
such Person arising from a Permitted Acquisition or an Investment permitted
under Section 7.10 which are payable based on the achievement of specified
financial results over time. The amount of any Permitted Earn-Outs for purposes
of the financial covenants set forth in this Agreement shall be the amount
earned and due to be paid at such time and for the avoidance of doubt, shall not
include any amounts, contingent or otherwise, that are not due and payable as of
the date of determination.
Permitted Investment has the meaning set forth in Section 7.10.


Permitted Liens means Liens permitted by Section 7.2.
Permitted Seller Debt means unsecured Debt incurred in accordance with
Section 7.1(h) and in connection with a Permitted Acquisition or Investment
permitted under Sections 7.10(o) or 7.10(q), payable to the seller in connection
therewith.
Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
Prior Debt means the Debt listed on Schedule 4.1.1 to the Disclosure Letter.
Pro Forma EBITDA means, at any time with respect to any Target acquired in a
Permitted Acquisition or an Investment permitted under Sections 7.10(o) or
7.10(q) (to the extent such Investment is in a Loan Party), EBITDA for such
Target for the most recent twelve (12) month period for which financial
statements of such Target are made available to Lender with such adjustments to
EBITDA to reflect extraordinary expenses, increased costs, identifiable and
verifiable expense reductions, excess management compensation and any other such
adjustments, in each case to the extent applicable as calculated by Borrower and
approved by Lender in its reasonable discretion.
Register has the meaning set forth in Section 9.8(b).
Rejection Notice has the meaning set forth in Section 2.6.2.
Restricted Payment Conditions means, with respect to any redemption or
distribution of the equity interests of the Parent or repayment or payment on
any Subordinated Debt, (a) immediately prior to and after giving effect to such
redemption or distribution, no Event of Default or Default exists or would
result therefrom, (b) after giving effect to such redemption or distribution,
Parent, Borrower and its Subsidiaries have Unrestricted Liquid Assets in excess
of $2,500,000, (c) the Total Debt to EBITDA Ratio recomputed after giving effect
to such redemption or distribution for the most recently ended month of Parent
for which financial statements for Parent, Borrower and its Subsidiaries are
available, is less than or equal to 3.0:1.0.
Subordinated Debt means any unsecured Debt of Parent, Borrower or a Subsidiary
which has subordination terms which have been approved in writing by Lender and
other terms reasonable and customary for such Subordinated Debt.
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Equity Interests as to have more than 50%
of the ordinary voting power for the election of directors or other managers of


13

--------------------------------------------------------------------------------




such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of Borrower.
Target means the Person, or business or substantially all of the assets of a
Person, acquired in an Acquisition.
Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Termination Date means the earliest to occur of (a) the date on which Lender has
funded Delayed Draw Term Loans in an aggregate principal amount equal to the
Delayed Draw Term Loan Commitment, (b) second anniversary of the Closing Date
and (c) the date on which the Delayed Draw Term Loan Commitment terminates
pursuant to Section 8.
Total Debt means all Debt (other than (a) (i) Debt described in clauses (f),
(g), and (h) (to the extent the obligations under (h) are not due and owing) of
the definition thereof and (ii) Permitted Seller Debt and Permitted Earn-Outs
(to the extent such Permitted Seller Debt or Permitted Earn-Outs are not due and
owing), unless, in each case, such Debt is reflected on the balance sheet of
Parent as a liability in accordance with GAAP) and (b) all Hedging Obligations
that mature more than one year from the date of its creation) of Parent,
Borrower and the Subsidiaries, determined on a consolidated basis.
Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day minus up to $10,000,000 of actual
Unrestricted Liquid Assets to (b) Adjusted EBITDA for the Computation Period
ending on such day.
Trust Accounts means those trust accounts maintained by Borrower or its
Subsidiaries to receive and hold in trust for payment to the federal government
of the United States of America, payments on the account of holders of student
loans.
Unrestricted Liquid Assets shall mean cash and Cash Equivalent Investments owned
directly by the Loan Parties maintained in accounts in the United States, which
are unrestricted and unencumbered (other than Liens on such cash and Cash
Equivalent Investments in favor of Lender under the Collateral Documents or
bankers liens and rights of setoff or offset with respect to customary
depository arrangements entered into in the ordinary course of business) and
which are held in accounts subject to a tri-party control agreement in form and
substance satisfactory to Lender, minus accounts payable of such Loan Parties.
U.S. Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the IRC.


U.S. Tax Compliance Certificate has the meaning specified in Section 3.1(f).
    
Warrants means warrants of Parent in substantially the form of Exhibit E.


Wholly-Owned Domestic Subsidiary means a Wholly-Owned Subsidiary that is a
Domestic Subsidiary.
Wholly-Owned Subsidiary means, as to any Person, another Person all of the
equity interests of which (except directors' or employees' qualifying shares or
other minimal share allocations required by the law of the jurisdiction of
organization or allocated for tax considerations) are at the time directly or
indirectly owned by such Person and/or another Wholly-Owned Subsidiary of such
Person.
Withholding Agent means any Loan Party.


14

--------------------------------------------------------------------------------







1.2.    Interpretation.
In the case of this Agreement and each other Loan Document, (a) the meanings of
defined terms are equally applicable to the singular and plural forms of the
defined terms; (b) Annex, Exhibit, Schedule and Section references are to such
Loan Document unless otherwise specified; (c) the term "including" is not
limiting and means "including but not limited to"; (d) in the computation of
periods of time from a specified date to a later specified date, the word "from"
means "from and including"; the words "to" and "until" each mean "to but
excluding", and the word "through" means "to and including"; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments, restatements, supplements, replacements, extensions, renewals, and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation shall be construed as including all
statutory and regulatory provisions amending, replacing, supplementing or
interpreting such statute or regulation; (f) this Agreement and the other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters, all of which are cumulative and each shall
be performed in accordance with its terms; and (g) all references to
"knowledge", "aware" or "awareness" or other similar terms of any Loan Party
means the actual knowledge of a Responsible Officer, (i) the words "asset" and
"property" shall be construed as having the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights in this Agreement and the other Loan
Documents are the result of negotiations among and have been reviewed by counsel
to Borrower, Lender and the other parties hereto and thereto and are the
products of all parties; accordingly, they shall not be construed against
Borrower or Lender merely because of Borrower’s or Lender’s involvement in their
preparation.

1.3.    Accounting Changes.
It is understood that all financial statements delivered pursuant to Section 6.1
shall be prepared in accordance with GAAP as in effect on the date of their
respective preparation. In the event that any "Accounting Change" (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower's financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by Borrower and Lender, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
"Accounting Changes" refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the Securities and Exchange Commission (or
successors thereto or agencies with similar functions). Notwithstanding any
other provision contained herein, (i) all terms of an accounting or financial
nature used (and all financial reporting requirements set forth) herein shall be
construed and all computations of amounts and ratios referred to herein shall be
made, (x) without giving effect to any election under Statement of Financial
Accounting Standards 159 (Codification of Accounting Standards 825-10) to value
any Debt or other liabilities of any Loan Party or any Subsidiary at "fair
value", as defined therein and (y) without giving effect to any requirement of
GAAP requiring consolidation of limited partnerships because of deemed control
by the general partner, and (ii) to the extent that any change in GAAP after the
Closing Date results in leases which are, or would have been, classified as
operating leases under GAAP as it exists on the Closing Date being classified as
a capital lease under as revised GAAP, such change in classification of leases
from operating leases to capital leases shall be disregarded and eliminated for
purposes of the operation of the terms and covenants (and the related
calculations thereunder) in this Agreement unless Borrower and Lender shall
otherwise mutually agree in writing.


15

--------------------------------------------------------------------------------





Section 2.
Credit Facilities.


2.1.    Commitments.
On and subject to the terms and conditions of this Agreement, Lender agrees as
follows:

2.1.1.    Closing Date Term Loan Commitments.
Lender agrees to make a loan to Borrower (each such loan, a "Closing Date Term
Loan") on the Closing Date in an amount equal to the Closing Date Term Loan
Commitment. The Commitment of Lender to make Closing Date Term Loan shall
terminate concurrently with the making of the Closing Date Term Loan on the
Closing Date. To the knowledge of Lender either, (i) no portion of the Closing
Date Term Loan shall be funded or held with the "plan assets" of any "benefit
plan investor" within the meaning of Section (3)(42) of ERISA or (ii) the
Closing Date Term Loan will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the ERISA or Section 4975 of the IRC. The
Closing Date Term Loan which is repaid or prepaid by Borrower, in whole or in
part, may not be reborrowed.

2.1.2.    Delayed Draw Term Loan Commitments.
Lender agrees to make a loan to Borrower (each such loan, a "Delayed Draw Term
Loan") from time to time after the Closing Date in a principal amount not to
exceed the Delayed Draw Term Loan Commitment. The Commitment of Lender to make
Delayed Draw Term Loans shall terminate on the Termination Date. To the
knowledge of Lender either, (i) no portion of the Delayed Draw Term Loans shall
be funded or held with the "plan assets" of any "benefit plan investor" within
the meaning of Section (3)(42) of ERISA or (ii) the Delayed Draw Term Loans will
not constitute or result in a non-exempt prohibited transaction under Section
406 of the ERISA or Section 4975 of the IRC. Delayed Draw Term Loans which are
repaid or prepaid by Borrower, in whole or in part, may not be reborrowed.

2.2.    Borrowing Procedures.
Borrower shall give written notice or telephonic notice (followed promptly by
written confirmation thereof) to Lender of each proposed borrowing of a Delayed
Draw Term Loan not later than 1:00 p.m. Minneapolis time at least five (5)
Business Days prior to the proposed date of such borrowing. Each such notice
shall be effective upon receipt by Lender, shall be irrevocable, and shall
specify, in the form of a Borrowing Notice, the date and amount of such
borrowing. Not later than 1:00 p.m. Minneapolis time on the date of a proposed
Delayed Draw Term Loan borrowing, Lender, so long as the conditions precedent
set forth in Section 4.2 with respect to such borrowing have been satisfied,
shall pay over the requested Delayed Draw Term Loan to Borrower on the requested
borrowing date. Each borrowing shall be on a Business Day. Each borrowing of
Delayed Draw Term Loans shall be in an aggregate amount of at least $3,000,000
and an integral multiples of $1,000,000 (or if less, the remaining undrawn
amount of the Delayed Draw Term Loan Commitment).

2.3.    Extension of Maturity Date.
Borrower may, by written notice to Lender given no later than July 31, 2020,
extend the Maturity Date for a one year period commencing on the then applicable
Maturity Date and ending on fourth anniversary of the Closing Date, provided
that concurrently with such written notice Borrower shall deliver to Lender
Warrants representing the right to acquire 1% of the Diluted Common Equity of
Parent. If Borrower extends the Maturity Date pursuant to the immediately
preceding sentence, Borrower may, by written notice to Lender given no later
than July 31, 2021, extend the then applicable Maturity Date for an additional
one year period commencing on the then applicable Maturity Date and ending on
the fifth anniversary of the Closing Date, provided that concurrently with such
written notice Borrower shall deliver to Lender Warrants representing the right
to acquire 1.5% of the Diluted Common Equity of Parent. In no event shall the
Maturity Date be


16

--------------------------------------------------------------------------------




extended beyond the fifth anniversary of the Closing Date. In addition to the
issuance of the warrants described above, the right of the Borrower to make any
extension under this Section 2.3, is subject to satisfaction of the following
conditions on the date of notice of extension from the Borrower and on effective
date of such extension:
(a)    the representations and warranties of Borrower or any other Loan Party
set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects with the same effect as if then made (except to
the extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and
(b)    no Event of Default or Default shall have then occurred and be
continuing.

2.4.    Loan Accounting.

2.4.1.    Recordkeeping.
Lender shall record in its records the date and amount of each Loan made by
Lender, and each repayment thereof. The aggregate unpaid principal amount so
recorded shall be rebuttably presumptive evidence of the principal amount of the
Loans owing and unpaid. The failure to so record any such amount or any error in
so recording any such amount shall not, however, limit or otherwise affect the
Obligations of Borrower hereunder or under any Note to repay the principal
amount of the Loans hereunder, together with all interest accruing thereon.

2.4.2.    Notes.
Promptly following the request of Lender, the Loans shall be evidenced by a
Note, payable to Lender in a face principal amount equal to the outstanding
principal balance of the Loans at such date and payable in such amounts and on
such dates as are set forth herein.

2.5.    Interest.

2.5.1.    Interest Rates.
Borrower promises to pay interest on the unpaid principal amount of each Loan
for the period commencing on the date of such Loan until such Loan is paid in
full at a rate per annum equal to the sum of the LIBOR Rate plus the Applicable
Margin as from time to time in effect; provided, that at any time an Event of
Default exists, if elected by Lender, the Applicable Margin corresponding to
each Loan or Obligation shall be increased by two percentage points per annum
effective as of the date upon which such Event of Default first occurred or such
later date determined Lender in writing; provided, further that, (i) any such
increase may thereafter be rescinded by Lender and (ii) upon the occurrence of
an Event of Default under Section 8.1.1 or 8.1.3, any such increase described in
the foregoing clause (i) shall occur automatically. In no event shall interest
payable by Borrower to Lender hereunder exceed the maximum rate permitted under
applicable law, and if any such provision of this Agreement is in contravention
of any such law, such provision shall be deemed modified to limit such interest
to the maximum rate permitted under such law.

2.5.2.    Interest Payment Dates.
Accrued interest on each Loan shall be payable in arrears on the last day of
each Fiscal Quarter, upon a prepayment of such Loan in accordance with
Section 2.7 and at maturity in cash; provided that if the last day of a Fiscal
Quarter would otherwise end on a day that is not a Business Day, interest shall
be paid on the preceding Business Day. After maturity and at the election of
Lender at any time an Event of Default exists, all accrued interest on all Loans
shall be payable in cash on written demand at the rates specified in
Section 2.5.1.


17

--------------------------------------------------------------------------------





2.5.3.    Computation of Interest.
Interest shall be computed for the actual number of days elapsed on the basis of
a year of 365/366 days.

2.6.    Prepayment.

2.6.1.    Voluntary Prepayment.
At any time after the first anniversary of the Closing Date, Borrower may from
time to time, on at least one Business Day's written notice or telephonic notice
(followed promptly by written confirmation thereof) to Lender not later than
2:00 p.m. Minneapolis time on such day, prepay the Loans in whole or in part
(without premium or penalty except the prepayment fee set forth below). Such
notice to Lender shall specify the Loans to be prepaid and the date and amount
of prepayment and the application of such prepayment shall be subject to
Section 2.6.3. Any such partial prepayment shall be in an amount equal to
$100,000 or a higher integral multiple of $50,000 (or, if less, the remaining
outstanding principal balance thereof). All prepayments of Loans pursuant to
this Section 2.6.1 shall be applied to the Loans and then to the scheduled
installments thereof in such order as directed by Borrower. If Borrower prepays
the Loans during the period from the first anniversary of the Closing Date until
the second anniversary of the Closing Date, Borrower shall pay to Lender a
prepayment fee determined by multiplying the principal amount of Loans prepaid
by one percent (1%). Notwithstanding the foregoing, at any time after the
Closing Date Borrower may prepay the Loans in full in connection with any event
under Section 8.1.10; provided that if such repayment in full occurs prior to
the second anniversary of the Closing Date, the Borrower shall pay to Lender a
prepayment fee determined by multiplying the principal amount of Loans prepaid
by one percent (1%). If Borrower prepays the Loans on or after the second
anniversary of the Closing Date, no prepayment fee shall be payable.

2.6.2.    Mandatory Prepayment.
Borrower shall prepay the Loans (in the order set forth in Section 2.6.3) until
paid in full at the following times and in the following amounts:
(a)    within ten (10) Business Days of the receipt by Parent, Borrower or any
Subsidiary of any Net Cash Proceeds from any Disposition, in an amount equal to
such Net Cash Proceeds;
(b)    within ten (10) Business Days of the receipt by Parent, Borrower or any
Subsidiary of the proceeds of any sale or issuance of any Debt (other than
Permitted Debt), in an amount equal to the proceeds received by Parent, Borrower
or any Subsidiary of such Debt minus all reasonable and customary underwriting
commissions, legal, investment banking, underwriting, brokerage, accounting and
other professional fees, sales commissions and disbursements and all other
reasonable fees, expenses and charges, in each case, actually incurred in
connection with such sale or issuance of Debt; and
(c)    within 150 days after the end of each Fiscal Year (commencing with Fiscal
Year ending December 31, 2018), in an amount equal to (A) the ECF Percentage
times Excess Cash Flow for such Fiscal Year minus (B) the sum of (i) any
mandatory prepayment required to be made with respect to such Fiscal Year
pursuant to Sections 2.6.2(a) or 2.6.2(b) and (ii) any voluntary prepayments of
the Loans pursuant to Section 2.6.1 during such period.
Borrower shall give written notice or telephonic notice (followed promptly by
written confirmation thereof) to Lender not later than 1:00 p.m. Minneapolis
time at least seven (7) Business Days prior to each mandatory prepayment
pursuant to this Section 2.6.2. Lender may reject all or a portion of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Loans
required to be made pursuant to this Section 2.6.2 by providing written notice
(each, a “Rejection Notice”) to the Borrower no


18

--------------------------------------------------------------------------------




later than 5:00 p.m. five (5) Business Days after the date of Lender’s receipt
of notice regarding such prepayment. Each Rejection Notice from a given Lender
shall specify the principal amount of the mandatory repayment of Loans to be
rejected by Lender. If Lender fails to deliver a Rejection Notice within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Loans. Any
Declined Proceeds shall be retained by the Borrower or may be applied pursuant
to Section 2.6.1.

2.6.3.    All Prepayments.
Any prepayment of a Loan on a day other than the last day of month shall include
interest on the principal amount being repaid. All mandatory prepayments of
Loans shall be applied pro rata to the remaining installments thereof. All
voluntary prepayments of the Loans shall be applied as provided in Section
2.6.1.

2.7.    Repayment.

2.7.1.    Closing Date Term Loan.
Commencing on March 31, 2018, the Closing Date Term Loan shall be paid to Lender
in installments of $550,000 on the last day of each Fiscal Quarter, with the
remaining principal balance thereof due on the Maturity Date.

2.7.2.    Delayed Draw Term Loans.
With respect to each Delayed Draw Term Loan, commencing on later of (a) the last
day of the first full Fiscal Quarter following January 1, 2018 and (b) the last
day of the second full Fiscal Quarter following the date on which such Delayed
Draw Term Loan was made, such Delayed Draw Term Loan shall be paid to Lender in
installments equal to the principal amount of such Delayed Draw Term Loan funded
by Lender multiplied by 0.0125 on the last day of each Fiscal Quarter, with the
remaining principal balance thereof due on the Maturity Date.

2.8.    Payment.

2.8.1.    Making and Settlement of Payments.
All payments of principal of or interest on the Loans, and of all fees, shall be
made by Borrower to Lender without setoff, recoupment or counterclaim and in
immediately available funds at the office specified by Lender not later than
2:00 p.m. Minneapolis time on the date due, and funds received after that hour
shall be deemed to have been received by Lender on the following Business Day.

2.8.2.    Application of Payments and Proceeds.
(a)    Except as set forth in Section 2.6.3, and subject to the provisions of
Sections 2.8.2(b) and 2.8.2(c) below, each payment of principal shall be applied
to such Loans as Borrower shall direct by notice to be received by Lender on or
before the date of such payment or, in the absence of such notice, as Lender
shall determine in its reasonable discretion.
(b)    If an Acceleration Event shall have occurred and be continuing,
notwithstanding anything herein or in any other Loan Document to the contrary,
Lender shall apply all or any part of payments in respect of the Obligations and
proceeds of Collateral, in each case as received by Lender, to the payment of
the Obligations in the following order:


19

--------------------------------------------------------------------------------




(i)    FIRST, to the payment of all fees, costs, expenses and indemnities due
and owing to Lender under this Agreement or any other Loan Document, and any
other Obligations owing to Lender in respect of sums advanced by Lender to
preserve or protect the Collateral or to preserve or protect its security
interest in the Collateral, until Paid in Full;
(ii)    SECOND, to the payment of all accrued and unpaid interest due and owing
to Lender in respect of the Loans and Commitments until Paid in Full;
(iii)    THIRD, to the payment of all principal of the Loans due and owing until
Paid in Full; and
(iv)    FOURTH, to the payment of all other Obligations owing to Lender until
Paid in Full.
Any remaining proceeds shall be paid to Borrower.
(c)    If an Event of Default shall have occurred and be continuing but an
Acceleration Event shall not exist, notwithstanding anything herein or in any
other Loan Document to the contrary, Lender shall apply all or any part of
payments in respect of the Obligations and proceeds of Collateral, in each case
as received by Lender, to the payment of the Obligations in the following order:
(i)    FIRST, to the payment of all fees, costs, expenses and indemnities due
and owing to Lender under this Agreement or any other Loan Document, and any
other Obligations owing to Lender in respect of sums advanced by Lender to
preserve or protect the Collateral or to preserve or protect its security
interest in the Collateral (whether or not such Obligations are then due and
owing to Lender), until Paid in Full;
(ii)    SECOND, to the payment of all accrued and unpaid interest due and owing
to Lender in respect of the Loans and Commitments until Paid in Full;
(iii)    THIRD, to the payment of all principal of Loans then due and owing
until Paid in Full;
(iv)    FOURTH, to cash collateralize Obligations consisting of Loans not yet
due and owing until Paid in Full; and
(v)    FIFTH, to the payment of all other Obligations due and owing to Lender
until Paid in Full.
Any remaining proceeds shall be paid to Borrower.

2.8.3.    Payment Dates.
If any payment of principal or interest with respect to any of the Loans, or of
any fees, falls due on a day which is not a Business Day, then such due date
shall be extended to the immediately following Business Day (unless such
immediately following Business Day is the first Business Day of a calendar
month, in which case such due date shall be the immediately preceding Business
Day) and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.

2.8.4.    Set-off.
Borrower agrees that Lender and its Affiliates have all rights of set-off and
bankers' lien provided by applicable law, and in addition thereto, Borrower
agrees that at any time an Event of Default


20

--------------------------------------------------------------------------------




has occurred and is continuing, Lender may apply to the payment of any
Obligations of Borrower hereunder then due and owing, any and all balances,
credits, deposits, accounts or moneys (other than money held in Exempt Accounts
excluding Exempt Accounts described in clause (iv) of the definition of Exempt
Accounts) Borrower then or thereafter with Lender.

2.8.5.    Tax Treatment.
(a)    Borrower and Lender hereby acknowledge and agree that for United States
federal income tax purposes, each Loan together with the Warrants issued
therewith shall be treated as part of a separate investment unit within the
meaning of Section 1273(c)(2) of the Code. In accordance with Section 1273(b)(2)
of the IRC and Section 1273(c)(2)(A) of the IRC, the issue price of the
investment unit is equal to the amount of the Loan. Allocating that issue price
among the Loan and the Warrants issued therewith based on their relative fair
market values, as required by Section 1273(c)(2)(B) of the IRC and U.S. Treasury
Regulations Section 1.1273-2(h)(1), results in (a) the Closing Date Term Loan
having an issue price of ninety-two percent (92%) of the amount of such Loan and
(b) such Warrants having a purchase price of eight percent (8%) of the amount of
such Loan. The allocation of issue price for any investment unit consisting of
any Delayed Draw Term Loans and Warrants issued therewith will be based on their
relative fair market values on the issue date of such investment unit. The Loan
Parties and Lender agree to prepare their respective U.S. federal income tax
returns, including statements and reports related thereto, as the case may be,
in a manner consistent with the foregoing agreement, to the extent such returns,
statements and reports are required to be filed.
(b)    Borrower and Lenders hereby acknowledge and agree that none of the
transactions contemplated by the Loan Documents shall cause the Loans to be
treated as “contingent payment debt instruments” within the meaning of Internal
Revenue Code Section 1275(d) and the Treasury Regulations thereunder, including
Treasury Regulation 1.1275-4.

Section 3.
Taxes; Yield Protection.


3.1.    Taxes.
(a)    For purposes of this Section 3.1, the term “applicable law” includes
FATCA.
(b)    All payments of principal and interest on the Loans and all other amounts
payable hereunder or under any other Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) Lender
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(c)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the relevant Lender
timely reimburse it for the payment of, any Other Taxes.
(d)    The Loan Parties shall jointly and severally indemnify each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Lender or required


21

--------------------------------------------------------------------------------




to be withheld or deducted from a payment to such Lender and any reasonable
expenses arising therefrom or with respect thereto, provided, such amounts have
accrued on or after the day which is 180 days prior to the date on which such
Lender first made demand therefor; provided, that if the event giving rise to
such costs or reductions has retroactive effect, such 180 day period shall be
extended to include the period of retroactive effect; and, provided further that
if Borrower reasonably believes that such Taxes were not correctly or legally
asserted, such Lender will use reasonable efforts to cooperate with Borrower to
obtain a refund of such Taxes as long as such efforts would not result in any
unreimbursed costs or expenses shall equal the amount such Person would have
received had such Taxes not been asserted.
(e)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.1, such Loan Party shall
deliver to the relevant Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to such Lender.
(f)    (i) If Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document it shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower as will enable Borrower to determine whether or not Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.1(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in Lender’s reasonable judgment such completion,
execution or submission would subject Lender to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
Lender. (ii) Without limiting the generality of the foregoing,
(A) if a Lender is a U.S. Person it shall deliver to Borrower on or prior to the
date hereof (and from time to time thereafter upon the reasonable request of
Borrower), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;
 
(B) if a Lender is a Foreign Lender it shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
requested by Borrower) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), whichever of the following is applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2) executed copies of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described


22

--------------------------------------------------------------------------------




in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 or Exhibit H-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;


(C) if Lender is a Foreign Lender it shall, to the extent it is legally entitled
to do so, deliver to Borrower (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower in writing of its legal
inability to do so.


(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.1 (including by the payment of additional amounts
pursuant to this Section 3.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


23

--------------------------------------------------------------------------------





3.2.    Increased Cost.
(a)    If, after the Closing Date, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender; or (ii) shall impose on any Lender any other
condition affecting Loans bearing interest at the LIBOR Rate, its Note or its
obligation to make Loans bearing interest at the LIBOR Rate; and the result of
anything described in clauses (i) above and (ii) is to increase the cost to (or
to impose a cost on) such Lender of making or maintaining any Loan bearing
interest at the LIBOR Rate, or to reduce the amount of any sum received or
receivable by such Lender under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrower shall pay directly to such Lender such additional amount as
will compensate such Lender for such increased cost or such reduction, so long
as such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor; provided, that if the
event giving rise to such costs or reductions has retroactive effect, such 180
day period shall be extended to include the period of retroactive effect.
(b)    If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such change,
adoption, phase-in or compliance (taking into consideration such Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, upon demand by such Lender (which demand shall be accompanied
by a certificate setting forth the basis for such demand and a calculation of
the amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrower shall pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction, so long as
such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor; provided, that if the
event giving rise to such costs or reductions has retroactive effect, such
180 day period shall be extended to include the period of retroactive effect.
(c)    Notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in law for purposes of this Agreement (including without
limitation for purposes of this Section 3.2 and for purposes of Section 3.4),
regardless of the date enacted, adopted or issued.

3.3.    Manner of Funding; Alternate Funding Offices.
Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it may determine at its sole discretion. Each Lender may, if
it so elects, fulfill its commitment to make any Loans bearing interest at the
LIBOR Rate by causing any branch or Affiliate of such Lender to make such Loan;
provided that in such


24

--------------------------------------------------------------------------------




event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
 

3.4.    Conclusiveness of Statements; Survival.
Determinations and statements of any Lender pursuant to Section 3.1 or 3.2 shall
be rebuttably presumptive evidence absent demonstrable error. Lenders may use
reasonable averaging and attribution methods in determining compensation under
Sections 3.1 or 3.2, and the provisions of such Sections shall survive repayment
of the Loans, cancellation of the Notes and termination of this Agreement.



Section 4.
Conditions Precedent.

The obligation of Lender to make the Loans is subject to the satisfaction or
waiver of the following conditions precedent:

4.1.    Initial Credit Extension.
The obligation of Lender to make the Closing Date Loans is subject to the
satisfaction or waiver of following conditions precedent, each of which shall be
reasonably satisfactory in all respects to Lender:

4.1.1.    Prior Debt.
The Prior Debt (other than the Existing Letters of Credit) has been (or
concurrently with the initial borrowing will be) paid in full on the Closing
Date.

4.1.2.    Warrants; Registration Rights Agreement.
The Parent shall have (a) issued to Lender Warrants representing the right to
acquire 7.5% of the Diluted Common Equity of Parent on the Closing Date and (b)
delivered to Lender a registration rights agreement, in form and substance
reasonably satisfactory to Lender, duly executed and dated the Closing Date.



4.1.3.    Fees.
Borrower shall have paid all fees, reasonable costs and reasonable out-of-pocket
expenses due and payable under this Agreement and the other Loan Documents on
the Closing Date.

4.1.4.    Delivery of Loan Documents.
Borrower shall have delivered the following documents in form and substance
reasonably satisfactory to Lender (and, as applicable, duly executed and dated
the Closing Date or an earlier date reasonably satisfactory to Lender):
(a)    Agreement. This Agreement and the Disclosure Letter.
(b)    Collateral Documents. The Guarantee and Collateral Agreement, all other
Collateral Documents, and all instruments, documents, certificates and
agreements executed or delivered pursuant thereto (including, if applicable,
Intellectual Property security agreements and pledged Collateral, with undated
irrevocable transfer powers executed in blank).


25

--------------------------------------------------------------------------------




(c)    Financing Statements. Properly completed Uniform Commercial Code
financing statements and other filings and documents required by law or the Loan
Documents to provide Lender perfected Liens (subject only to Permitted Liens) in
the Collateral.
(d)    Lien Searches. Copies of Uniform Commercial Code search reports listing
all effective financing statements (other than with respect to this Agreement)
filed against any Loan Party, with copies of such financing statements.
(e)    Payoff; Release. Payoff letters evidencing repayment in full of all Prior
Debt, termination of all agreements relating thereto and the release of all
Liens granted in connection therewith, with Uniform Commercial Code or other
appropriate termination statements and documents effective to evidence the
foregoing.
(f)    Letter of Direction. A letter of direction attaching funds flow
information, with respect to the proceeds of the Loans on the Closing Date.
(g)    Authorization Documents. For each Loan Party, such Person's (i) articles
of incorporation, certificate of incorporation or certificate of formation (or
similar formation document), certified by the appropriate governmental
authority, (ii) good standing certificates in its state of incorporation (or
formation) and in each other state in which it is required to be qualified to do
business pursuant to its representation in Section 5.1, (iii) bylaws, operating
agreement or partnership agreement (or similar governing document),
(iv) resolutions of its board of directors (or similar governing body) approving
and authorizing such Person's execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby, and
(v) signature and incumbency certificates of its officers executing any of the
Loan Documents, all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.
(h)    Financials. The financial statements, projections and pro forma balance
sheet described in Section 5.4.

4.1.5.    Representations and Warranties.
The representations and warranties of Borrower or any other Loan Party set forth
in this Agreement and the other Loan Documents shall be true and correct in all
material respects with the same effect as if then made (except to the extent
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date).

4.1.6.    Absence of Event of Default.
No Event of Default or Default shall have then occurred and be continuing.

4.2.    Delayed Draw Term Loans.
The obligation of Lender to make Delayed Draw Term Loans is subject to the
satisfaction or waiver of the following conditions precedent: (a) the
representations and warranties of Borrower or any other Loan Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects with the same effect as if then made (except to the extent
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date), (b) no Event of Default or Default shall have then occurred and
be continuing, and (c) Parent shall have issued to Lender Warrants representing
the right to acquire 0.15% of the Diluted Common Equity of Parent for each
$1,000,000 of Delayed Draw Term Loans requested to be borrowed. Each request by
Borrower for the making of a Delayed Draw Term Loan shall be deemed to
constitute a representation and


26

--------------------------------------------------------------------------------




warranty by Borrower that the conditions precedent set forth in Section 4.2 will
be satisfied or waived at the time of the making of such Loan and giving effect
thereto.

Section 5.
Representations and Warranties.

To induce Lender to enter into this Agreement and make Loans hereunder, Borrower
represents and warrants to Lender that, after giving effect to the transactions
contemplated by the Loan Documents, on the Closing Date:

5.1.    Organization.
Borrower is a corporation validly existing and in good standing under the laws
of the State of Nevada; each other Loan Party is validly existing and in good
standing under the laws of the jurisdiction of its organization; and each Loan
Party is duly qualified to do business in each jurisdiction where, because of
the nature of its activities or properties, such qualification is required,
except for such jurisdictions where the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect. Schedule 5.1 to the
Disclosure Letter lists all Subsidiaries of the Parent as of the Closing Date,
each of which, other than Performant Europe Ltd, is a Loan Party as of the
Closing Date.

5.2.    Authorization; No Conflict.
Each of Borrower and each other Loan Party is duly authorized to execute and
deliver each Loan Document to which it is a party, Borrower is duly authorized
to borrow monies hereunder, and each of Borrower and each other Loan Party is
duly authorized to perform its Obligations under each Loan Document to which it
is a party. The execution, delivery and performance by Borrower of this
Agreement and by each of Borrower and each other Loan Party of each Loan
Document to which it is a party, and the borrowings by Borrower hereunder, do
not and will not (a) require any consent or approval of any governmental agency
or authority (other than any consent or approval which has been obtained and is
in full force and effect and the filing of applicable Uniform Commercial Code
financing statements and other filings), (b) conflict with (i) any provision of
applicable law, (ii) the charter, by-laws or other organizational documents of
Borrower or any other Loan Party or (iii) any agreement, indenture, instrument
or other document, or any judgment, order or decree, which is binding upon
Borrower or any other Loan Party or any of their respective properties or
(c) require, or result in, the creation or imposition of any Lien on any asset
of Borrower, any Subsidiary or any other Loan Party (other than Liens in favor
of Lender created pursuant to the Collateral Documents) in each case of the
foregoing clauses (a), (b) and (c), except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

5.3.    Validity; Binding Nature.
Each of this Agreement and each other Loan Document to which Borrower or any
other Loan Party is a party is the legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors' rights generally and to general principles of equity.

5.4.    Financial Condition.
(a)    The audited consolidated financial statements of Parent, Borrower and the
Subsidiaries as at its Fiscal Year ending December 31, 2016, copies of which
have been delivered pursuant hereto, were prepared in accordance with GAAP
(subject, in the case of such unaudited statements, to the absence of footnotes
and to normal year-end adjustments) and present fairly in all material respects
(taken as a whole) the consolidated financial condition of such Persons as at
such dates and the results of their operations for the periods then ended.


27

--------------------------------------------------------------------------------




(b)    The consolidated projections of Parent, Borrower and the Subsidiaries for
the 5 year period commencing January 1, 2017 delivered to Lender on or prior to
the Closing Date (i) were prepared by Borrower in good faith and (ii) were
prepared in accordance with assumptions for which Borrower believed to be
reasonable at the time delivered. Lender acknowledges and agrees that such
projections represent forward looking information, are subject to certain
inherent uncertainties, that actual results might vary significantly from such
projections and such variances might be material; therefore, such projections
and forecasts are not to be viewed as facts or as a guarantee of performance or
achievement of a particular result and no assurances can be given that such
projections will be realized.

5.5.    No Material Adverse Change.
Since December 31, 2016, there has been no material adverse change in the
financial condition, operations, assets, business or properties of the Loan
Parties taken as a whole.

5.6.    Litigation.
No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to Borrower's knowledge,
threatened in writing against any Loan Party which would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
except as set forth in Schedule 5.6 to the Disclosure Letter.

5.7.    Ownership of Properties; Liens.
Each of Borrower and each other Loan Party owns good and, in the case of real
property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever other than
Intellectual Property free and clear of all Liens, charges and claims, except
Permitted Liens.

5.8.    Capitalization.
All issued and outstanding equity securities of Borrower and the other Loan
Parties (other than Parent) are duly authorized and validly issued, and, if
corporate stock, are fully paid, non-assessable (if applicable), and all such
securities are free and clear of all Liens other than those permitted by
Section 7.2 or in favor of Lender, and such securities were issued in compliance
with all applicable state and federal laws concerning the issuance of
securities. Schedule 5.8 to the Disclosure Letter sets forth the authorized
equity securities of each Loan Party as of the Closing Date. All of the issued
and outstanding equity of Parent is owned as set forth on Schedule 5.8 to the
Disclosure Letter as of the Closing Date, all of the issued and outstanding
equity of Borrower is owned by Parent, and all of the issued and outstanding
equity of each other Subsidiary of Parent is, directly or indirectly, owned by
Borrower. As of the Closing Date, except for the Warrants and as set forth on
Schedule 5.8 to the Disclosure Letter, there are no pre-emptive or other
outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any equity
interests of Borrower or any other Loan Party (other than Parent).

5.9.    Pension Plans.
Except as could not reasonably be expected to have a Material Adverse Effect,
(a) no steps have been taken to terminate any Pension Plan; (b) no contribution
failure has occurred with respect to any Pension Plan sufficient to give rise to
a Lien under ERISA or Section 430 of the IRC; (c) no condition exists or event
or transaction has occurred with respect to any Pension Plan which could result
in the incurrence by Borrower or any other Loan Party of any liability, fine or
penalty; (d) all contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by any Loan Party or any other member
of the Controlled Group under the terms of the plan or of any collective
bargaining agreement or by applicable law; (e) neither any Loan Party nor any
member of the Controlled Group has withdrawn or partially withdrawn from any
Multiemployer Pension Plan, incurred any withdrawal liability with respect to
any such plan or


28

--------------------------------------------------------------------------------




received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan, and (f) neither any Loan Party nor any member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Sections 412 or 430 of the IRC,
that any such plan is or may be terminated, or that any such plan is or may
become insolvent.

5.10.    Investment Company Act.
Neither Borrower nor any other Loan Party is an "investment company" or a
company "controlled" by an "investment company" or a "subsidiary" of an
"investment company", within the meaning of the Investment Company Act of 1940.

5.11.    No Default.
No Event of Default or Default exists or would result from the incurrence by any
Loan Party of any Debt hereunder or under any other Loan Document.

5.12.    Margin Stock.
Neither Borrower nor any other Loan Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock. No portion of the Obligations is secured
directly or indirectly by Margin Stock.

5.13.    Taxes.
Each of Borrower and each other Loan Party has filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be or otherwise owing, except (i) for taxes and other
governmental charges which in the aggregate (x) would not reasonably be expected
to result in a Material Adverse Effect and (y) would not result in the creation
of a Lien other than a Permitted Lien, and (ii) any such taxes or charges which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.

5.14.    Solvency.
On the Closing Date, and immediately prior to and after giving effect to each
borrowing of Loans hereunder and the use of the proceeds thereof, the fair
salable value of Borrower’s and its Subsidiaries’ consolidated assets (including
goodwill minus disposition costs) exceeds the fair value of Borrower’s and its
Subsidiaries liabilities; Borrower is not left with unreasonably small capital
after the transactions contemplated by this Agreement; and Borrower is able to
pay its debts (including trade debts) as they mature and has not stopped paying
its debts as they fall due and the value of its assets is not less than the
value of its liabilities (taking into account Contingent Obligations).

5.15.    Environmental Matters.
The on-going operations of Borrower and each other Loan Party comply in all
respects with all Environmental Laws, except such non-compliance which could not
(if enforced in accordance with applicable law) reasonably be expected to result
in a Material Adverse Effect. Borrower and each other Loan Party have obtained,
and maintained in good standing, all licenses, permits, authorizations and
registrations required under any Environmental Law and necessary for their
respective ordinary course operations, and Borrower and each other Loan Party
are in compliance with all material terms and conditions thereof, except


29

--------------------------------------------------------------------------------




in each case where the failure to do so could not reasonably be expected to
result in material liability to Borrower or any other Loan Party and could not
reasonably be expected to result in a Material Adverse Effect. None of Borrower,
any other Loan Party or any of their respective properties or operations is
subject to any outstanding written order from or agreement with any Federal,
state or local governmental authority, nor subject to any judicial or docketed
administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Substance that would reasonably be expected to result in a Material
Adverse Effect. There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, or arising from operations
prior to the Closing Date, of Borrower or any other Loan Party that could
reasonably be expected to result in a Material Adverse Effect. Neither Borrower
nor any other Loan Party has any underground storage tanks that are not properly
registered or permitted under applicable Environmental Laws or that are leaking
or disposing of Hazardous Substances, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

5.16.    Insurance.
Borrower and each other Loan Party and their respective properties are insured
with financially sound and reputable insurance companies which are not
Affiliates of Borrower, in such amounts, with such deductibles and covering such
risks as are customarily carried by similarly situated companies engaged in
similar businesses and owning similar properties in localities where Borrower or
such other Loan Party operates. A true and complete listing of such insurance as
of the Closing Date, including issuers, coverages and deductibles, is set forth
on Schedule 5.16 to the Disclosure Letter.

5.17.    Information.
All written information (other than forward looking information, projections,
budgets, estimates and information of a general economic or industry specific
nature) concerning the Loan Parties heretofore or contemporaneously herewith
furnished in writing by Borrower or any other Loan Party to Lender for purposes
of or in connection with this Agreement and the transactions contemplated hereby
is, and all written information (other than forward looking information,
projections, budgets, estimates and information of a general economic or
industry specific nature) concerning the Loan Parties hereafter furnished by or
on behalf of Borrower or any Loan Party to Lender pursuant hereto or in
connection herewith will be, taken as a whole and as supplemented, true and
accurate in all material respect, and, as of the date furnished, none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not materially misleading in light of the
circumstances under which made, in each case on the date as of which such
information is dated or certified. It is acknowledged and agreed by Lender that
(i) any projections and forecasts provided by Borrower are based on good faith
estimates, (ii) any projections are by their nature speculative, (iii)
assumptions believed by Borrower to be reasonable as of the date of the
applicable projections or assumptions and that actual results during the period
or periods covered by any such projections and forecasts may differ from
projected or forecasted results, and (iv) such differences might be material.

5.18.    Intellectual Property.
Borrower and each other Loan Party owns and possesses or has a license or other
right to use all patents, patent rights, trademarks, trademark rights, trade
names, trade name rights, service marks, service mark rights and copyrights
(collectively, "Intellectual Property"), free and clear of all Liens except
Permitted Liens, as are necessary for the conduct of the business of Borrower
and the other Loan Parties, without any infringement to Borrower's knowledge,
upon rights of others, other than, in each case, as could not reasonably be
expected to have a Material Adverse Effect.

5.19.    Labor Matters.


30

--------------------------------------------------------------------------------




Except as set forth on Schedule 5.19 to the Disclosure Letter, neither Borrower
nor any other Loan Party is subject to any labor or collective bargaining
agreement as of the Closing Date. There are no existing, and no Loan Party has
received notice of any threatened, strikes, lockouts or other labor disputes
involving Borrower or any other Loan Party that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of Borrower and the other Loan Parties are not in
violation of the Fair Labor Standards Act or any other applicable law, rule or
regulation dealing with such matters, except where such violations would not be
reasonably expected to have a Material Adverse Effect.

5.20.    Bank Accounts.
All of the deposit accounts, securities accounts or other similar accounts
maintained by the Loan Parties as of the Closing Date other than Exempt Accounts
are set forth on Schedule 5.20 to the Disclosure Letter.

Section 6.
Affirmative Covenants.

From and after the Closing Date and until the date on which all Obligations have
been Paid in Full and the Commitments have been terminated, Borrower agrees
that, unless at any time Lender shall otherwise expressly consent in writing, it
will:

6.1.    Information.
Furnish to Lender:

6.1.1.    Annual Report.
Promptly when available and in any event within 120 days after the close of each
Fiscal Year a copy of the annual audit report of Parent, Borrower and the
Subsidiaries for such Fiscal Year, including therein a consolidated balance
sheet and statement of earnings and cash flows of Parent, Borrower and the
Subsidiaries as at the end of such Fiscal Year, certified by Borrower's
independent certified public accountants together with  a comparison with the
previous Fiscal Year.

6.1.2.    Interim Reports.
Promptly when available and in any event within 45 days after the end of each
Fiscal Quarter consolidated balance sheets of Parent, Borrower and the
Subsidiaries as of the end of such Fiscal Quarter, together with consolidated
statements of earnings and a consolidated statement of cash flows for such
Fiscal Quarter and for the period beginning with the first day of such Fiscal
Year and ending on the last day of such Fiscal Quarter, together with a
comparison with the corresponding period of the previous Fiscal Year and a
comparison with the budget for such period of the current Fiscal Year, certified
by an Authorized Officer of Borrower together with a written statement of
Borrower's management setting forth a discussion of Borrower's financial
condition, changes in financial condition and results of operations.

6.1.3.    Additional Information.
(a)    Contemporaneously with the furnishing of a copy of each annual audit
report pursuant to Section 6.1.1 and each set of financial statements pursuant
to Section 6.1.2, a duly completed Compliance Certificate, with appropriate
insertions, dated the date of such annual report or such quarterly statements,
and signed by an Authorized Officer of Borrower, containing (i) a computation of
each of the financial ratios and restrictions set forth in Section 7.14 and (ii)
a statement to the effect that such officer has not become aware of any Event of
Default or Default that has occurred and is continuing or, if there is any such
event, describing it and the steps, if any, being taken to cure it.


31

--------------------------------------------------------------------------------




(b)    Promptly when available and in any event within 150 days after the close
of each Fiscal Year, an Excess Cash Flow Certificate.

6.1.4.    Reports to SEC and Shareholders.
Promptly upon the filing or sending thereof, copies of (a) all regular, periodic
or special reports of each Loan Party filed with the Securities Exchange
Commission, (b) all registration statements of each Loan Party filed with the
Securities Exchange Commission (other than on Form S-8) and (c) all proxy
statements or other material communications made to security holders generally.
Documents required to be delivered pursuant to Section 6.1.1, 6.1.2 or 6.1.4 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Parent provides a link or electronic
document (which may be delivered via electronic mail including by subscribing
Lender’s electronic mail address set forth on Annex I hereto to receive Parent’s
Securities and Exchange filings at
http://investors.performantcorp.com/alerts.cfm?) to Lender to such documents or
to the internet webpage(s) on which such information is posted and to which
Lender has access; provided that Borrower shall deliver paper copies of such
documents to Lender upon request.

6.1.5.    Notice of Default; Litigation; ERISA Matters.
Promptly upon any Authorized Officer obtaining knowledge of any of the
following, written notice describing the same and the steps being taken by
Borrower or the applicable Loan Party affected thereby with respect thereto:
(a)    the occurrence of an Event of Default or a Default;
(b)    any litigation, arbitration or governmental investigation or proceeding
not previously disclosed by Borrower to Lender which has been instituted or, to
the knowledge of Borrower, is threatened against Borrower or any other Loan
Party or to which any of the properties of any thereof is subject which could
reasonably be expected to have a Material Adverse Effect;
(c)    the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan which could give rise to a payment
liability by Borrower or any other Loan Party in excess of $2,500,000, or the
failure of any member of the Controlled Group to make a required contribution to
any Pension Plan (if such failure is sufficient to give rise to a Lien under
ERISA or the IRC) or to any Multiemployer Pension Plan, or the taking of any
action with respect to a Pension Plan which could result in the requirement that
Borrower or any other Loan Party furnish a bond or other security to the PBGC or
such Pension Plan, or the occurrence of any event with respect to any Pension
Plan or Multiemployer Pension Plan which could result in the incurrence by any
member of the Controlled Group of any material liability, fine or penalty in
excess of $2,500,000 (including any claim or demand for withdrawal liability or
partial withdrawal from any Multiemployer Pension Plan), or any material
increase in the contingent liability of Borrower or any other Loan Party with
respect to any post-retirement welfare plan benefit (excluding any welfare
benefits offered during a severance period), or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Sections 412 or 431 of the IRC, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;
(d)    any cancellation or material change in any insurance maintained by
Borrower or any other Loan Party that could reasonably be expected to result in
a Material Adverse Effect; or


32

--------------------------------------------------------------------------------




(e)    any other event (including (i) any violation of any Environmental Law or
the assertion of any Environmental Claim or (ii) the enactment or effectiveness
of any law, rule or regulation) which could reasonably be expected to have a
Material Adverse Effect.

6.1.6.    Subordinated Debt Notices.
Promptly following receipt, copies of any material notices (including notices of
default or acceleration) received from any holder or trustee of, under or with
respect to any Subordinated Debt.

6.1.7.    Subsidiary Capitalization.
Within twenty (20) days after the capitalization of any Subsidiary (which
newly-capitalized Subsidiary shall be a Wholly-Owned Subsidiary), provide
written notice to Lender of the capitalization of such Subsidiary by Borrower or
any Subsidiary, together with the actions proposed to be taken by Borrower to
comply with, or cause compliance with, the provisions of Section 6.8 in respect
of such Subsidiary.

6.1.8.    Other Information.
Promptly from time to time, such other information concerning Borrower and any
other Loan Party as Lender may reasonably request. In no event shall the
requirements set forth in this Section 6.1.8 require any Loan Party to provide
(a) information restricted by a third party confidentiality agreement in the
ordinary course of business to the extent such disclosure to Lender is
prohibited thereby and (b) other information (i) in respect of which disclosure
to Lender (or its representatives or contractors) is prohibited by Law or (ii)
that is subject to attorney client or similar privilege or constitutes attorney
work-product.

6.2.    Books; Records; Inspections.
Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP in all material respects; and
permit, and cause each other Loan Party to permit, at any reasonable time during
normal business hours and with reasonable prior notice not more than once per
year (or at any time without notice if an Event of Default exists), Lender or
any representative thereof to (i) visit any or all of its offices, to discuss
its financial matters with its officers and its independent auditors (and
Borrower hereby authorizes such independent auditors to discuss such financial
matters with Lender or any representative thereof, so long as Borrower or its
representative is given the opportunity to be present) (ii) inspect the
properties and operations of Loan Parties, and (iii) inspect, examine, audit,
check and make copies of and extracts from the books, records, computer data,
computer programs, journals, orders, receipts, correspondence and other data
relating to any Collateral. All such visits, inspections, examinations or audits
by Lender shall be at Borrower's expense, provided that so long as no Event of
Default or Default exists, Borrower shall not be required to reimburse Lender
for visits more frequently than once each Fiscal Year or in an amount in excess
of $10,000 in the aggregate in any Fiscal Year and Borrower shall not be
required to reimburse Lender for any inspections, examinations, appraisals and
audits.

6.3.    Maintenance of Property; Insurance.
(a)    Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of Borrower or such other Loan Party in good working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, except to the extent the failure to do so would reasonably be expected
to result in a Material Adverse Effect.
(b)    Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as shall be required by all laws,
governmental regulations and court decrees and orders applicable to it and such
other insurance, to such extent and against such hazards and


33

--------------------------------------------------------------------------------




liabilities, as is customarily maintained by companies similarly situated. Upon
request of Lender, Borrower shall furnish to Lender a certificate setting forth
in reasonable detail the nature and extent of all insurance maintained by
Borrower and each other Loan Party. No later than thirty (30) days after the
Closing Date (or such later date as Lender, acting reasonably, may agree),
Borrower shall cause each issuer of an insurance policy to provide Lender with
an endorsement (i) showing Lender as a loss payee with respect to each policy of
property or casualty insurance and naming Lender as an additional insured with
respect to each policy of liability insurance, (ii) providing that 30 days'
notice (ten (10) days' notice for cancellation due to non-payment) will be given
to Lender prior to any cancellation of, or reduction or change in coverage
provided by or other material modification to such policy and (iii) reasonably
acceptable in all other respects to Lender. Borrower shall execute and deliver,
and cause each other applicable Loan Party to execute and deliver, to Lender a
collateral assignment, in form and substance satisfactory to Lender, of each
business interruption insurance policy maintained by the Loan Parties.
(c)    Unless Borrower provides Lender with evidence of the continuing insurance
coverage required by this Agreement, Lender may purchase insurance at Borrower's
expense to protect Lender’s interests in the Collateral. This insurance may, but
need not, protect Borrower's and each other Loan Party's interests. The coverage
that Lender purchases may, but need not, pay any claim that is made against
Borrower or any other Loan Party in connection with the Collateral. Borrower may
later cancel any insurance purchased by Lender, but only after providing Lender
with evidence that Borrower has obtained the insurance coverage required by this
Agreement. If Lender purchases insurance for the Collateral, as set forth above,
Borrower will be responsible for the costs of that insurance, including interest
and any other charges that may be imposed with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance and
the costs of the insurance may be added to the principal amount of the Loans
owing hereunder.

6.4.    Compliance with Laws; Payment of Taxes and Liabilities.
(a) Comply, and cause each other Loan Party to comply with all applicable laws,
rules, regulations, decrees, orders, judgments, licenses and permits, except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect; (b) without limiting clause (a) above, ensure, and cause each
other Loan Party to ensure, that no person who owns a controlling interest in or
otherwise controls a Loan Party is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control ("OFAC"), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) or
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; (c) without limiting clause (a) above,
comply and cause each other Loan Party to comply, with all applicable Bank
Secrecy Act and anti-money laundering laws and regulations and (d) pay, and
cause each other Loan Party to pay, prior to delinquency, all Taxes and other
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, could become a Lien on any of its property; provided that
the foregoing shall not require Borrower or any other Loan Party to pay any such
Tax, charge or claim so long as (i) it shall contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (ii) the nonpayment of
such tax or charge would not (x) reasonably be expected to result in a Material
Adverse Effect, and (y) would not result in the creation of a Lien other than a
Permitted Lien.

6.5.    Maintenance of Existence.
Maintain and preserve, and (subject to Section 7.4) cause each other Loan Party
to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary, other than any such jurisdiction where the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect. Performant Europe Ltd is in the process of being


34

--------------------------------------------------------------------------------




wound up and dissolved, and Borrower shall cause such process to be completed
not later than December 31, 2017 (or such later date as Lender, acting
reasonably, may agree).

6.6.    Employee Benefit Plans.
Maintain, and cause each other Loan Party to maintain, each Pension Plan in
substantial compliance with all applicable requirements of law and regulations
except to the extent the failure to so comply would not reasonably be expected
to result in a Material Adverse Effect.

6.7.    Environmental Matters.
If any release or disposal of Hazardous Substances shall occur or shall have
occurred on any real property or any other assets of Borrower or any other Loan
Party, cause, or direct the applicable Loan Party to cause, the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as is necessary to comply with all Environmental
Laws, except where the failure to comply (x) would not reasonably be expected to
result in a Material Adverse Effect and (y) would not result in the creation of
a Lien other than a Permitted Lien. Without limiting the generality of the
foregoing, Borrower shall, and shall cause each other Loan Party to, comply with
each valid Federal or state judicial or administrative order requiring the
performance at any real property by Borrower or any other Loan Party of
activities in response to the release or threatened release of a Hazardous
Substance, except where the failure to comply (x) would not reasonably be
expected to result in a Material Adverse Effect and (y) would not result in the
creation of a Lien other than a Permitted Lien.

6.8.    Further Assurances.
(a)    Take, and cause each other Loan Party to take, such actions as are
necessary and as Lender may reasonably request from time to time to ensure that
the Obligations of Borrower and each other Loan Party under the Loan Documents
are secured by a first priority perfected Lien in favor of Lender (subject only
to the Permitted Liens) on substantially all of the Collateral (other than
Excluded Property (as defined in the Guarantee and Collateral Agreement)) of
Borrower and each other Loan Party (other than Foreign Subsidiaries) (as well as
all equity interests of Borrower and each Subsidiary (other than Foreign
Subsidiaries) and 65% of the Equity Interests of each first-tier Foreign
Subsidiary owned directly by Borrower or a Domestic Subsidiary) and guaranteed
by each Loan Party other than Borrower (and other than Foreign Subsidiaries)
(including, within twenty (20) days after the capitalization thereof, any
Subsidiary (other than a Foreign Subsidiary) that is acquired or created after
the Closing Date), in each case including (a) the execution and delivery, if
applicable, of guaranties, security agreements, pledge agreements, financing
statements and other documents, and the filing or recording of any of the
foregoing and (b) the delivery of certificated securities and other Collateral
with respect to which perfection is obtained by possession; provided that in no
event shall (x) a Foreign Subsidiary or an Excluded Foreign Holding Company
guarantee the Obligations or any Loan Party pledge more than sixty-five percent
(65%) of any Foreign Subsidiary's or Excluded Foreign Holding Company's
outstanding Equity Interest or (y) a Loan Party be required to obtain any
leasehold mortgage.
(b)    Following the Closing Date, upon the reasonable request of the Lender,
the Loan Parties shall use commercially reasonable efforts to cause each
landlord with respect to any leased location specified by the Lender to deliver
a Collateral Access Agreement.
(c)    No later than sixty (60) days after the Closing Date (or such later date
as Lender, acting reasonably, may agree) Borrower shall deliver to Lender a deed
of trust with respect to the real property in Josephine County, Oregon.

Section 7.
Negative Covenants.



35

--------------------------------------------------------------------------------




From and after the Closing Date and until the date on which all Obligations have
been Paid in Full and the Commitments have been terminated, Borrower agrees
that, unless at any time Lender shall otherwise expressly consent in writing, it
will:

7.1.    Debt.
Not, and not permit any other Loan Party to, create, incur, assume or suffer to
exist any Debt, except the following ("Permitted Debt"):
(a)    Obligations under this Agreement and the other Loan Documents;
(b)    Debt incurred in connection with Liens permitted under Section 7.2(b);
(c)    Debt secured by Liens permitted by Section 7.2(d), and extensions,
renewals and refinancings thereof; provided that the aggregate amount of all
such Debt at any time outstanding shall not exceed $7,500,000;
(d)    (i) Debt of Parent to any Wholly-Owned Domestic Subsidiary, (ii) Debt of
any Wholly-Owned Domestic Subsidiary to Parent or another Wholly-Owned Domestic
Subsidiary of Parent, and (iii) Debt of any Foreign Subsidiary to another
Foreign Subsidiary;
(e)    Hedging Obligations that are not for speculative purposes;
(f)    Debt described on Schedule 7.1 to the Disclosure Letter as of the Closing
Date, and any extension, renewal, replacement, restructuring or refinancing
thereof so long as the principal amount thereof is not increased (except by an
amount of any accrued interest, fees and expenses, and premium paid in
connection with such extension, renewal, replacement, restructuring and
refinancing thereof);
(g)    Contingent Obligations arising with respect to customary indemnification
obligations or purchase price adjustments or similar obligations in connection
with dispositions permitted under Section 7.4, Permitted Acquisitions or
Investments permitted by Section 7.10;
(h)    Permitted Seller Debt and Permitted Earn-Outs;
(i)    Contingent Obligations (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) consisting of guarantees of
Debt incurred for the benefit of any other Loan Party if the primary obligation
is permitted elsewhere in this Section 7.1 or (iii) with respect to statutory,
surety and appeal bonds, performance bonds and other similar obligations
(including with respect to workers' compensation claims);
(j)    accrual and capitalization of interest on any Permitted Debt;
(k)    Debt consisting of promissory notes issued by any Loan Party to former
officers, directors, employees (or their estates, spouses or former spouses) of
Borrower or Parent to purchase or redeem capital stock of Borrower or Parent
upon termination of employment;
(l)    Debt incurred in connection with the financing of insurance premiums;
(m)    Debt in respect of netting services, cash management services, overdraft
protections and otherwise in connection with deposit accounts, so long as such
Debt is incurred in the ordinary course of business;


36

--------------------------------------------------------------------------------




(n)    Debt and Contingent Obligations arising in connection with the Existing
Letters of Credit and any other letters of credit issued at the request of any
Loan Party in the ordinary course of such Loan Party’s business, in an aggregate
outstanding amount not at any time exceeding $5,000,000;
(o)    other Debt, in addition to the Debt listed above, in an aggregate
outstanding amount not at any time exceeding $2,500,000;
(p)    Subordinated Debt;
(q)    Contingent Obligations arising under guarantees by a Loan Party (other
than Parent) of (i) Debt or other obligations of any other Loan Party or (ii)
Debt or other obligations of any Subsidiary that is not a Loan Party, which Debt
or other obligations are otherwise permitted hereunder and, in the case of
clause (ii), when combined with Investments by a Loan Party in any Subsidiary
that is not a Loan Party permitted by Section 7.10(a), do not exceed $5,000,000
in the aggregate as reduced on a dollar for dollar basis by the amount of any
Debt or other obligations made under this Section 7.1(q)(ii) or any Investment
made under Section 7.10(q); provided that if such obligation is subordinated to
the Obligations, such guarantee shall be subordinated to the same extent;
(r)    Debt incurred by any Loan Party under customary agreements consisting of
indemnification, adjustment of purchase price or similar obligations entered
into in connection with asset dispositions, Permitted Acquisitions and
Investments permitted by Section 7.10, or from guarantees or letters of credit,
securing the performance of any Obligor pursuant to such agreements, incurred or
contracted for in connection with asset dispositions, Permitted Acquisitions and
such permitted Investments;
(s)    Debt incurred by joint ventures or minority interests in the aggregate
amount not to exceed $2,000,000 at any time outstanding; provided that all such
Debt shall be non-recourse to any Loan Party;
(t)    Debt representing deferred compensation, severance, pension and health
and welfare retirement benefits or the equivalent thereof to current and former
employees of Parent, Borrower and its Subsidiaries incurred in the ordinary
course of business or existing on the Closing Date; and
(u)    Debt assumed or acquired by Borrower or any Subsidiary in connection with
a Permitted Acquisition; provided that such Debt exists at the time that such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and extensions, renewals and
replacements of any such Debt that do not increase the outstanding principal
amount thereof (immediately prior to giving effect to such extension, renewal or
replacement, other than with respect to the accrual of interest, fees or other
similar costs imposed as a result of the refinancing) or shorten the maturity or
the weighted average life thereof; provided further that the aggregate amount of
all such Debt at any time outstanding shall not exceed $7,500,000.

7.2.    Liens.
Not, and not permit any other Loan Party to, create or permit to exist any Lien
on any of its real or personal properties, assets or rights of whatsoever nature
(whether now owned or hereafter acquired), except any of the following
("Permitted Liens"):
(a)    Liens for Taxes or other governmental charges not at the time delinquent
or thereafter payable without penalty or that are being diligently contested in
good faith by appropriate proceedings and for which it maintains adequate
reserves in accordance with GAAP;
(b)    Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics, landlords, repairmen and materialmen and
other similar Liens imposed by law


37

--------------------------------------------------------------------------------




and (ii) Liens incurred in connection with worker's compensation, unemployment
compensation, deferred compensation, supplemental retirement plans and other
types of social security (excluding Liens arising under ERISA) or in connection
with surety bonds, bids, performance bonds and similar obligations or pledges or
deposits in connection with insurance, leases, or other contracts or bids) for
sums not overdue or being diligently contested in good faith by appropriate
proceedings and not involving any deposits or advances or borrowed money or the
deferred purchase price of property or services and, in each case, for which it
maintains adequate reserves in accordance with GAAP and the execution or other
enforcement of which is effectively stayed;
(c)    Liens described on Schedule 7.2 to the Disclosure Letter as of the
Closing Date, including replacement Liens on the property subject to such Liens
on the Closing Date (and proceeds, products, accessions or substitutions
thereof);
(d)    subject to the limitation set forth in Section 7.1(c), (i) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased, proceeds, accessions and substitutions thereof), (ii) Liens existing on
fixed assets at the time of the acquisition thereof by Borrower or any
Subsidiary (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any fixed
assets securing Debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such fixed assets within 90 days of the acquisition thereof and attaches solely
to the fixed assets so acquired;
(e)    attachments, appeal bonds, judgments and other similar Liens, for sums
not constituting an Event of Default arising in connection with court
proceedings; provided that the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings;
(f)    zoning restrictions, easements, rights of way, restrictions, minor
defects or irregularities in title and other similar Liens not interfering in
any material respect with the ordinary conduct of the business of Borrower or
any Subsidiary;
(g)    Liens arising under the Loan Documents;
(h)    the replacement, refinancing, restructuring, extension or renewal of any
Lien permitted by clause (c) above upon or in the same property subject thereto
(and proceeds thereof) arising out of the extension, renewal, refinancing,
restructuring, or replacement of the Debt secured thereby (without increase in
the amount thereof except accrued interest, fees and expenses, and premium paid
in connection with such extension, renewal, replacement, restructuring and
refinancing thereof);
(i)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(j)    Any interest or title of a licensor, sublicensor, lessor or sublessor
under any license or lease agreement (including licenses and leases pertaining
to intellectual property) and any precautionary uniform commercial code
financing statements filed in connection therewith granted to any Loan Party in
the ordinary course of business to the extent limited to the item licensed,
leased, sublicensed or subleased;
(k)    Licenses, sublicenses, leases or subleases granted to third Persons in
the ordinary course of business;
(l)    Liens which arise under Article 4 of the UCC on items in collection and
documents and proceeds related thereto;


38

--------------------------------------------------------------------------------




(m)    Liens deemed to exist in connection with Permitted Investments that
constitute repurchase obligations;
(n)    Rights of setoff or banker's liens upon deposits of cash in favor of
banks or other deposit institutions to the extent permitted by the tri-party
agreements required by Section 7.13;
(o)    Liens in favor of customs and revenue authorities arising in the ordinary
course of business and as a matter of law to secure the payment of customs
duties in connection with importation of goods;
(p)    Liens in an amount not to exceed $2,500,000 in the aggregate securing
Permitted Debt or other obligations;
(q)    earnest money deposits of cash or Cash Equivalent Investments made in
good faith in connection with any letter of intent or purchase agreement with
respect to a transaction expressly permitted hereunder;
(r)    in the case of any non-Wholly-Owned Subsidiary, any put and call
arrangements or restrictions on disposition related to its Equity Interests set
forth in its organizational documents or any related joint venture or similar
agreement to the extent payment thereof is otherwise permitted under the Loan
Documents at the time such payment is due and owing; and
(s)    Liens securing Debt permitted under Sections 7.1(n), 7.1(s), and 7.1(u).

7.3.    Restricted Payments.
Not, and not permit any other Loan Party to, (a) make any dividend or other
distribution to any of its equity holders, in their capacity as equity holders,
(b) purchase or redeem any of its equity interests or any warrants, options or
other rights in respect thereof, (c) pay any management fees or similar fees to
any of its equity holders or any Affiliate thereof, (d) make any redemption,
prepayment (whether mandatory or optional), defeasance, repurchase or any other
payment in respect of any Subordinated Debt or (e) set aside funds for any of
the foregoing. Notwithstanding the foregoing,
(i)    any Subsidiary may pay dividends or make other distributions to Borrower
or to a Wholly-Owned Domestic Subsidiary of Borrower;
(ii)    Borrower may make distributions to Parent;
(iii)    any of Parent, Borrower or Subsidiaries may reimburse expenses and pay
fees and indemnifications in respect of the services provided by directors;
(iv)    Borrower and/or its Subsidiaries may make payments to allow any Loan
Party to repurchase equity from former directors, officers or employees of any
Loan Party, their estates, spouses, or former spouses in connection with the
termination of such employee's employment (or such director's directorship) not
to exceed $2,000,000 in the aggregate or $1,000,000 to any single such Person,
and the Loan Parties may make distributions to their parent companies to effect
such purchases and/or to make payments on any notes issued in connection with
any such repurchase; provided, however, that no Event of Default shall have
occurred and be continuing at the time of such distribution;
(v)    any of Parent, Borrower or Subsidiaries may make repurchases of capital
stock of any Loan Party deemed to occur upon the cashless exercise of options or
warrants;


39

--------------------------------------------------------------------------------




(vi)    Borrower may make payments to employees that are stockholders pursuant
to the termination provisions of employment agreements;
(vii)    Parent may (a) make any dividend or other distribution to any of its
equity holders, in their capacity as equity holders, (b) purchase or redeem any
of its equity interests or any warrants, options or other rights in respect
thereof, (c) make any redemption, prepayment (whether mandatory or optional),
defeasance, repurchase or any other payment in respect of any Subordinated Debt,
to the extent not otherwise limited by the terms thereof, or (d) set aside funds
for any of the foregoing, so long as the Restricted Payment Conditions are
satisfied;
(viii)    Borrower and its Subsidiaries may make payments with respect to (A)
Permitted Seller Debt and (B) Subordinated Debt as permitted by the
Subordination provisions of such Subordinated Debt;
(ix)    Borrower and its Subsidiaries may make scheduled payments with respect
to Permitted Earn-Outs so long as no Event of Default exists or would be caused
thereby and Borrower is in compliance with the financial covenants set forth in
Section 7.14 on a pro forma basis after giving effect to such payment; and
(x)    Borrower and Parent may make non‑cash distributions or conversions of
equity, in the form of equity issuances.

7.4.    Mergers; Consolidations; Asset Sales.
(a)    Not, and not permit any other Loan Party to, be a party to any merger or
consolidation or liquidation, except for (i) any such merger or consolidation or
liquidation of any Subsidiary into Borrower or any Wholly-Owned Domestic
Subsidiary of Borrower and (ii) Permitted Acquisitions.
(b)    Not, and not permit any other Loan Party to, sell, transfer, dispose of,
convey or lease any of its assets or equity interests, or sell or assign with or
without recourse any receivables, except for:
(i)    sales of inventory in the ordinary course of business;
(ii)    sales, transfers and dispositions of assets (excluding any equity
interests of Borrower or any Subsidiary) for at least fair market value (as
determined by the Board of Directors of Borrower) so long as the value of all
assets sold or otherwise disposed of in any Fiscal Year does not exceed
$1,000,000;
(iii)    the use of cash or Cash Equivalents in a manner not prohibited by the
Loan Documents and the making of Investments otherwise permitted hereunder;
(iv)    licenses, sublicenses, leases or subleases granted to third parties in
the ordinary course of business not interfering with the business of the Loan
Parties;
(v)    sales, forgiveness or discounting, on a non-recourse basis and in the
ordinary course of business, of past due accounts in connection with the
collection or compromise thereof or the settlement of delinquent accounts or in
connection with the bankruptcy or reorganization of suppliers or customers;
(vi)    the lapse, abandonment or other dispositions of intellectual property
that is, in the reasonable good faith judgment of a Loan Party, no longer
economically practicable or commercially desirable to maintain or useful in the
conduct of the business of the Loan Parties or any of their Subsidiaries;
(vii)    sales, licenses or leases of intellectual property in the ordinary
course of business; and


40

--------------------------------------------------------------------------------




(viii)    dispositions resulting from any casualty or property or condemnation
proceedings or events, provided the proceeds thereof are applied in accordance
with the terms of this Agreement, as applicable.
(ix)    dispositions of worn out, surplus or uneconomical assets;
(x)    sales, transfers, leases or other dispositions by any Loan Party to any
other Loan Party;
(xi)    the granting of Permitted Liens, the making of Restricted Payments
permitted under Section 7.3 and the making of Investments permitted under
Section 7.10;
(xii)    the voluntary termination of any Hedging Obligations;
(xiii)    cancellation of intercompany Debt owing by a Loan Party; and
(xiv)    Dispositions or transactions permitted in clause (a) above.

7.5.    Modification of Organizational Documents.
Not permit the charter, by-laws or other organizational documents of Borrower or
any other Loan Party to be amended or modified in any way which could reasonably
be expected to materially adversely affect the interests of Lender.

7.6.    Use of Proceeds.
Use the proceeds of the Loans, solely (a) to repay the Prior Debt and to pay any
fees and expenses in connection therewith, (b) to pay fees and expenses in
connection with the closing of this Agreement and (c) for working capital and
other general business purposes of Parent, Borrower and the Subsidiaries and not
use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
"purchasing or carrying" any Margin Stock.

7.7.    Transactions with Affiliates.
Not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its
Affiliates, except:
(i)    transactions, arrangements and contracts which are on terms which are not
less favorable to it or such other Loan Party than are obtainable from any
Person which is not one of its Affiliates;
(ii)    transactions, arrangements, fees, reimbursements and indemnities as
expressly permitted by this Agreement and the other Loan Documents;
(iii)    as set forth on Schedule 7.7 to the Disclosure Letter;
(iv)    Compensation, expense reimbursement and indemnities to officers,
employees, consultants and directors;
(v)    Issuances of stock, options and warrants therefore;
(vi)    Expense reimbursement and indemnities to Affiliates to the extent
permitted in this Agreement;


41

--------------------------------------------------------------------------------




(vii)    Employment agreements and agreements incidental thereto entered into
with officers and employees of the Loan Parties;
(viii)    transactions among Loan Parties and transactions among Subsidiaries
that are not Loan Parties; and
(ix)    following the exercise of any of the Warrants by Lender, transactions
with Lender or any of Lender’s Affiliates.

7.8.    Inconsistent Agreements.
Except as otherwise permitted by this Agreement or the other Loan Documents,
not, and not permit any other Loan Party to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by
Borrower hereunder or by the performance by Borrower or any other Loan Party of
any of its Obligations hereunder or under any other Loan Document, except where
such violation or breach could not reasonably be expected to have a Material
Adverse Effect, (b) prohibit Borrower or any other Loan Party from granting to
Lender a Lien on any of its Collateral or (c) create or permit to exist or
become effective any encumbrance or restriction on the ability of any other Loan
Party to (i) pay dividends or make other distributions to Borrower or any other
Subsidiary, or pay any Debt owed to Borrower or any other Subsidiary, (ii) make
loans or advances to Borrower or any other Loan Party or (iii) transfer any of
its assets or properties to Borrower or any other Loan Party other than (A)
customary restrictions and conditions contained in agreements relating to the
sale of all or a substantial part of the capital stock or assets of any
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary or assets to be sold and such sale is permitted
hereunder, (B) restrictions or conditions imposed by any agreement relating to
purchase money Debt, Capital Leases and other secured Debt permitted by this
Agreement if such restrictions or conditions apply only to the Person obligated
on such Debt or property or assets securing such Debt, (C) customary provisions
in leases, licenses and other contracts restricting the assignment, licensing,
subletting or transfer thereof, (D) provisions in joint venture agreements and
similar agreements relating to joint ventures as they relate to clauses (b),
(c)(i) and (c)(iii) above, (E) restrictions on cash earnest money deposits in
favor of sellers in connection with Acquisitions not prohibited hereunder, (F)
customary restrictions in documents, instruments and agreements evidencing
Subordinated Debt (other than Permitted Earn Outs) restrictions imposed by
applicable law or (G) encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, supplements, replacement of any of the
foregoing so long as such encumbrances or restrictions, taken as a whole, are
not more restrictive than those prior to such amendments, modifications,
restatements, renewals, supplements, or replacements.

7.9.    Business Activities.
Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses engaged in on the Closing Date and businesses
reasonably ancillary, related, similar or complementary thereto.

7.10.    Investments.
Not, and not permit any other Loan Party to, make or permit to exist any
Investment in any other Person, except the following (each, a "Permitted
Investment"):
(a)    contributions by (i) Parent to Borrower, or (ii) Borrower to the capital
of any Wholly-Owned Domestic Subsidiary of Borrower, or by any Subsidiary to the
capital of any other Wholly-Owned Domestic Subsidiary of Borrower, so long as
the recipient of any such capital contribution has guaranteed the Obligations
and such guaranty is secured by a pledge of all of its equity interests and
substantially all of its real and personal property which constitute Collateral,
in each case in accordance with Section 6.8;


42

--------------------------------------------------------------------------------




(b)    Investments constituting Debt permitted by Section 7.1(c);
(c)    Contingent Obligations constituting Debt permitted by Section 7.1 or
Liens permitted by Section 7.2;
(d)    cash and Cash Equivalent Investments, and receivables and trade credit
created in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;
(e)    bank deposits in the ordinary course of business;
(f)    Investments in securities of Account Debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Account Debtors or acquired in connection with the settlement of
delinquent Accounts in the ordinary course of business;
(g)    Investments in Subsidiaries as of the Closing Date and Investments listed
on Schedule 7.10 to the Disclosure Letter as of the Closing Date and
replacements, refinancing, extensions and renewals thereof that do not increase
the outstanding amount thereof (except by an amount of any accrued interest,
fees and expenses, and premium paid in connection with such extension, renewal,
replacement, restructuring and refinancing thereof);
(h)    any purchase or other acquisition by Borrower or any Wholly-Owned
Domestic Subsidiary of Borrower of the assets or equity interests of any
Domestic Subsidiary of Borrower;
(i)    Investments consisting of promissory notes issued to Parent by officers,
directors and employees which are used by such Persons to simultaneously
purchase equity securities of Parent;
(j)    deposits, prepayments and other credits to suppliers and deposits in
connection with lease obligations, taxes, insurance and similar items, in each
case made in the ordinary course of business and securing contractual
obligations of a Loan Party, in each case to the extent constituting a Permitted
Lien;
(k)    Investments in prepaid expenses, utility and workers' compensation,
performance and other similar deposits, each as entered into in the ordinary
course of business;
(l)    Hedging Obligations;
(m)    A loan or an Investment that could otherwise be made as a distribution
permitted under Section 7.3 (with a commensurate reduction of the ability to
make additional distributions under such section);
(n)    accretions and accruals of value on the above Investments;
(o)    other Investments (other than Investments in bank deposits that are
maintained in banks that are not subject to control agreements as required under
Section 7.13), loans and advances in addition to those otherwise permitted by
this Section to the extent the aggregate amount of such other Investments, loans
and advances made after the Closing Date and not repaid does not exceed
$2,500,000 in the aggregate;
(p)    Permitted Acquisitions;
(q)    Investments to the extent made or paid with the net proceeds of Excluded
Issuances;
(r)    extensions of trade credit by the Loan Parties in the ordinary course of
business;
(s)    non-cash consideration received in connection with Dispositions to the
extent permitted hereunder;


43

--------------------------------------------------------------------------------




(t)    Investments in joint ventures not to exceed $2,000,000 in the aggregate
at any time outstanding; and
(u)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit;
(v)    Issuances guaranty obligations permitted hereunder; and
(w)    If Total Debt to EBITDA Ratio is less than 4.5:1.0, other Investments not
to exceed $2,000,000 in the aggregate at any time outstanding.

7.11.    Restriction of Amendments to Certain Documents.
Not amend or otherwise modify, or waive any rights under any provisions of any
Subordinated Debt, other than amendments, modifications and waivers which are
permitted by the subordination agreement or subordination terms applicable
thereto.

7.12.    Fiscal Year.
Not change its Fiscal Year without the consent of Lender (such consent not to be
unreasonably withheld, conditioned or delayed).

7.13.    Bank Accounts.
Not, and not permit any other Loan Party, to maintain or establish any deposit
accounts, securities accounts or similar accounts (except for Exempt Accounts)
(a) without prior written notice to Lender of the establishment of such account
(other than such accounts listed on Schedule 5.20 to the Disclosure Letter) and
(b) unless Lender, Borrower or such other applicable Loan Party and the bank or
other financial institution at which the account is to be opened enter into a
tri-party account control agreement, in form and substance satisfactory to
Lender; provided that, with respect to each account listed on Schedule 5.20 to
the Disclosure Letter, no later than thirty (30) days after the Closing Date (as
such deadline may be extended by Lender in its sole discretion), Borrower shall
deliver to Lender a fully executed tri-party control agreement in form and
substance satisfactory to Lender signed by Borrower, Lender and the bank or
financial institution at which such account is maintained. It is agreed and
understood that the foregoing requirement to deliver a tri-party account
agreement shall not apply to any Exempt Account.

7.14.    Financial Covenants.

7.14.1.    Fixed Charge Coverage Ratio.
Not permit the Fixed Charge Coverage Ratio as calculated on the last day of any
Computation Period for the period of such Computation Period, commencing with
the Computation Period ending September 30, 2017, to be less than the applicable
ratio set forth below for such Computation Period:


44

--------------------------------------------------------------------------------




Computation Period Ending
Fixed Charge Coverage Ratio
September 30, 2017, December 31, 2017, March 31, 2018, June 30, 2018, September
30, 2018, December 31, 2018, March 31, 2019, June 30, 2019, September 30, 2019
and December 31, 2019
0.5:1.0
March 31, 2020 and June 30, 2020
1.0:1.0
If the Maturity Date is extended pursuant to Section 2.3 until the fourth
anniversary of the Closing Date, September 30, 2020 and December 31, 2020
1.0:1.0
If the Maturity Date is extended pursuant to Section 2.3 until the fourth
anniversary of the Closing Date, March 31, 2021 and June 30, 2021
1.25:1.0
If the Maturity Date is extended pursuant to Section 2.3 until the fifth
anniversary of the Closing Date, September 30, 2021, December 31, 2021, March
31, 2022 and June 30, 2022
1.25:1.0

 

7.14.2.    Total Debt to EBITDA Ratio.
Not permit the Total Debt to EBITDA Ratio, as of the last day of any Computation
Period, commencing with the Computation Period ending September 30, 2017 to
exceed 6.00:1.00.

7.14.3.    Equity Cure Right.
(a)    In the event of a failure to comply with the financial covenants set
forth in Sections 7.14.1, and 7.14.2 above with respect to a Computation Period,
Borrower shall have the right, so long as Borrower delivers Lender an
irrevocable, express, binding written notice that it shall exercise such right
within 3 Business Days after the delivery of the Compliance Certificate
delivered corresponding to such Computation Period pursuant to Section 6.1.3 and
so long as Borrower consummates the exercise of such right pursuant to the
procedures described in this Section 7.14.3 within 30 days subsequent to the
date the Compliance Certificate corresponding to such Computation Period is
required to be delivered pursuant to Section 6.1.3 (the "Investment Period"), to
deem any prepayment of the Loans actually made after the end of such Computation
Period but prior to the end of such Investment Period (a "Cure Amount") as being
a dollar-for-dollar increase to the amount of EBITDA for the last Fiscal Quarter
of such Computation Period (which increase to EBITDA shall be deemed to have
occurred solely for purposes of determining Borrower's compliance with the
financial covenants in Sections 7.14.1, and 7.14.2 and not for any other purpose
with respect to which EBITDA is calculated under this Agreement). It is agreed
and understood that any such prepayment of the Loans shall not be deemed to
reduce Total Debt as of the last day of such Computation Period for purposes of
determining Borrower's compliance with the financial covenants in
Sections 7.14.2. Upon Lender's receipt of such Cure Amount, the financial
covenants set forth in Sections 7.14.1, and 7.14.2 above with respect to such
Computation Period shall, as applicable, be recalculated based on the election
made by Borrower pursuant to the first sentence of this Section 7.14.3 and if,
after giving effect to such recalculation, Borrower shall then be in compliance
with the financial covenants set forth in Sections 7.14.1, and 7.14.2 above with
respect to such Computation Period, Borrower shall be deemed to have satisfied
such financial covenants with respect to such Computation Period with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of such financial covenants which had occurred
with respect to such Computation Period shall be deemed cured for all purposes
of the Agreement.


45

--------------------------------------------------------------------------------




(b)    Notwithstanding clause (a) above in this Section 7.14.3, (i) no Cure
Amount shall be greater than 100% of the amount necessary to eliminate the
breach of the applicable financial covenant, (ii) the aggregate amount of all
Cure Amounts at any time shall not exceed ten percent (10%) of the EBITDA of the
Loan Parties for the most recent Computation Period ending on or prior to such
time (without taking into account any Cure Amounts included in such
calculation), (iii) Borrower may not exercise the equity cure right under this
Section 7.14.3 more than four (4) times during the term of this Agreement, and
(iv) Borrower may not exercise the equity cure right under this Section7.14.3
for any two (2) consecutive Fiscal Quarters.
(c)    Notwithstanding anything to the contrary set forth in this Section 7.14.3
or elsewhere in this Agreement, for purpose of testing compliance with any of
Sections 7.14.1, and 7.14.2 for any subsequent Computation Period that includes
the last Fiscal Quarter of the Computation Period in respect of which an equity
cure has been exercised as described above, (i) EBITDA shall be deemed increased
by the amount of such Cure Amount for purposes of calculating such financial
covenants for such subsequent Computation Period, and (ii) the Total Debt to
EBITDA Ratio for purposes of calculation compliance with Sections 7.14.2 shall
be calculated without giving effect to the reduction to Total Debt resulting
from such prepayment of the Loans and (iii) any increase in EBITDA that occurs
as a result of the exercise of the equity cure rights described herein shall not
be deemed to have occurred when calculating EBITDA for any purpose under this
Agreement other than determining compliance with the financial covenants set
forth in Sections 7.14.1 and 7.14.2. Lender agrees that during any Investment
Period, it will not be entitled to treat any applicable financial covenant
breach or default as the basis for any enforcement action under this Agreement
including without limitation the imposition of a default rate of interest,
except that Lender may treat such default or breach as an Event of Default
hereunder for purposes of Section 4.2.

Section 8.
Events of Default; Remedies.


8.1.    Events of Default.
Following the Closing Date, each of the following shall constitute an Event of
Default under this Agreement:

8.1.1.    Non-Payment of Credit.
Default in the payment when due of the principal of any Loan; or default, and
continuance thereof for 3 days, in the payment when due of any other
Obligations, including any interest, fee, or other amount payable by any Loan
Party hereunder or under any other Loan Document.

8.1.2.    Default Under Other Debt.
Any default shall occur under the terms applicable to any Debt (other than the
Obligations) of any Loan Party in an aggregate amount (for all such Debt so
affected and including undrawn committed or available amounts and amounts owing
to all creditors under any combined or syndicated credit arrangement) exceeding
$2,500,000 and such default shall (a) consist of the failure to pay such Debt
when due, whether by acceleration or otherwise, unless such payment is
prohibited by this Agreement or (b) accelerate the maturity of such Debt or
permit the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require Borrower or
any other Loan Party to purchase or redeem such Debt or post cash collateral in
respect thereof) prior to its expressed maturity.

8.1.3.    Bankruptcy; Insolvency.
(a)    Any Loan Party becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; or


46

--------------------------------------------------------------------------------




(b)    Any Loan Party applies for, consents to, or acquiesces in the appointment
of a trustee, receiver or other custodian for such Loan Party or any property
thereof, or makes a general assignment for the benefit of creditors; or in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for any Loan Party or for a substantial part of the
property of any thereof and is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of any Loan Party, and if such case or proceeding is not
commenced by such Loan Party, it is consented to or acquiesced in by such Loan
Party, or remains for 60 days undismissed; or any Loan Party takes any action to
authorize, or in furtherance of, any of the foregoing.

8.1.4.    Non-Compliance with Loan Documents.
(a) Failure by Borrower to comply with or to perform any covenant set forth in
Sections 6.1.1, 6.1.2, 6.1.3, 6.1.5(a), 6.3(b) and 6.3(c), 6.5, 6.8(a) and
Section 7, or (b) the failure of any Loan Party to comply with or to perform any
other provision of this Agreement or any other Loan Document applicable to it
(and not constituting an Event of Default under any other provision of this
Section 8 and continuance of such failure described in this clause (b) for 30
days after the earlier to occur of (i) any Authorized Officer of any Loan Party
obtaining knowledge of any such failure, or (ii) the delivery of notice thereof
to Borrower by Lender.

8.1.5.    Representations; Warranties.
Any representation or warranty made by any Loan Party herein or any other Loan
Document is breached or is false or misleading in any material respect, or any
schedule, certificate, financial statement, report, notice or other writing
furnished by any Loan Party to Lender in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified; provided that it is acknowledged and agreed that
projections as to future events provided by the Loan Parties are not to be
viewed as facts or as a guarantee of performance or achievement of a particular
result, are subject to significant uncertainties and contingencies many of which
are beyond the control of the Loan Parties, no assurances can be given that such
projections will be realized and actual results during the periods covered by
any such projections and forecasts may differ significantly from projected or
forecasted results and such differences may be material).

8.1.6.    Pension Plans.
(a) Institution of any steps by any Person to terminate a Pension Plan if as a
result of such termination Borrower or any Loan Party could be required to make
a contribution to such Pension Plan, or could incur a liability or obligation to
such Pension Plan, (x) in an amount that could not reasonably be expected to
result in a Material Adverse Effect and (y) which does not result in the
creation of a Lien other than a Permitted Lien; (b) a contribution failure
occurs with respect to any Pension Plan sufficient to give rise to a Lien under
ERISA with respect to the assets of Borrower or any Loan Party; or (c) there
shall occur any complete withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that Borrower or any other Loan Party, the
Controlled Group have incurred on the date of such withdrawal) (x) in an amount
that could not reasonably be expected to results in a Material Adverse Effect
and (y) which does not result in the creation of a Lien other than a Permitted
Lien.

8.1.7.    Judgments.


47

--------------------------------------------------------------------------------




Final judgments which exceed an aggregate of $5,000,000 shall be rendered
against any Loan Party and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 45 days after entry or filing
of such judgments.

8.1.8.    Invalidity of Collateral Documents.
Any Collateral Document shall cease to be in full force and effect (other than
in accordance with its terms); or any Loan Party (or any Person by, through or
on behalf of any Loan Party) shall contest in any manner the validity, binding
nature or enforceability of any Collateral Document.

8.1.9.    Invalidity of Subordination Provisions.
Any subordination provision in any document or instrument governing Subordinated
Debt or any subordination provision in any subordination agreement that relates
to any Subordinated Debt, or any subordination provision in any guaranty by any
Loan Party of any Subordinated Debt, shall cease to be in full force and effect
(other than in accordance with its terms), or any Person (including the holder
of any applicable Subordinated Debt) shall contest in any manner the validity,
binding nature or enforceability of any such provision.

8.1.10.    Change of Control.
(a) Any Person or "group" (within the meaning of Rules 13d‑3 and 13d-5 under the
Securities Exchange Act of 1934 as in effect on the Closing Date) shall have
acquired more than 35% beneficial ownership in Parent' voting equity interests,
or (b) Parent shall cease to directly own and control 100% of each class of the
outstanding equity interests of Borrower or (c) a "Change of Control" or other
similar event shall occur, as defined in, or under, any documentation evidencing
or otherwise relating to any Subordinated Debt having a principal in excess of
$2,000,000.

8.2.    Remedies.
If any Event of Default described in Section 8.1.3(b) shall occur, the
Commitments shall immediately terminate and the Loans and all other Obligations
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind; and, if any other Event of Default shall occur and be
continuing, Lender may declare the Commitments to be terminated in whole or in
part and/or declare all or any part of the Loans and other Obligations to be due
and payable, whereupon the Commitments shall immediately terminate (or be
reduced, as applicable) and/or the Loans and other Obligations shall become
immediately due and payable (in whole or in part, as applicable), all without
presentment, demand, protest or notice of any kind. Lender shall promptly advise
Borrower of any such declaration, but failure to do so shall not impair the
effect of such declaration.

Section 9.
Miscellaneous.


9.1.    Waiver; Amendments.
(a)    No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or any of the other Loan Documents (or any
subordination and intercreditor agreement or other subordination provisions
relating to any Subordinated Debt) shall in any event be effective unless the
same shall be in writing and signed by Borrower (with respect to Loan Documents
to which Borrower is a party) and by Lender and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.


48

--------------------------------------------------------------------------------




(b)    No delay on the part of Lender in the exercise of any right, power or
remedy shall operate as a waiver thereof, nor shall any single or partial
exercise by any of them of any right, power or remedy preclude other or further
exercise thereof, or the exercise of any other right, power or remedy.

9.2.    Notices.
Except as otherwise provided in Section 2.2 and Section 2.6.2, all notices
hereunder shall be in writing (including facsimile or other electronic
(including .pdf) transmission) and shall be sent to the applicable party at its
address shown on Annex I or at such other address as such party may, by written
notice received by the other parties, have designated as its address for such
purpose. Notices sent by facsimile or other electronic transmission shall be
deemed to have been given when sent; notices sent by mail shall be deemed to
have been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received. For purposes
of Section 2.2 and Section 2.6.2, Lender shall be entitled to rely on telephonic
instructions from any person that Lender in good faith believes is an Authorized
Officer of Borrower, and Borrower shall hold Lender harmless from any loss, cost
or expense resulting from any such reliance (other than any loss, cost or
expense resulting from the gross negligence of Lender as determined by a court
of competent jurisdiction).

9.3.    Computations.
Unless otherwise specifically provided herein, any accounting term used in this
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations (including with respect to the character or
amount of any asset or liability or item of income or expense, or any
consolidation or other accounting computation) hereunder shall be computed in
accordance with GAAP consistently applied; provided that if Borrower notifies
Lender, or Lender notifies Borrower, that such party wishes to amend any
covenant in Section 7.14 (or any related definition) to eliminate or take into
account the effects of any change in GAAP on the operation of such covenant,
then Borrower’s compliance with such covenant shall be determined on the basis
of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant (or related
definition) is amended in a manner satisfactory to Borrower and Lender. The
explicit qualification of terms or computations by the phrase "in accordance
with GAAP" shall in no way be construed to limit the foregoing. Notwithstanding
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (Codification of
Accounting Standards 825‑10) to value any Debt or other liabilities of any Loan
Party or any Subsidiary at "fair value", as defined therein.

9.4.    Costs; Expenses.
Borrower agrees to pay promptly following written demand all reasonable and
documented out-of-pocket costs and expenses of Lender (including Legal Costs,
and for the avoidance of doubt, such costs and expenses for accountants,
auditors, appraisers, consultants and other professionals) in connection with
the preparation, delivery and administration (including perfection and
protection of Collateral) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any proposed or actual amendment, supplement
or waiver to any Loan Document), and all reasonable and documented out-of-pocket
costs and expenses (including Legal Costs and the other costs and expenses
described above) incurred by Lender after an Event of Default in connection with
the collection of the Obligations and enforcement of this Agreement, the other
Loan Documents or any such other documents. In addition, Borrower agrees to pay
(promptly following written demand), and to save Lender harmless from all
liability for, any fees of Borrower's auditors in connection with any reasonable
exercise by Lender of its rights pursuant to Section 6.2 (subject to the
limitations set


49

--------------------------------------------------------------------------------




forth therein). All Obligations provided for in this Section 9.4 shall survive
repayment of the Loans, cancellation of the Notes, and termination of this
Agreement).

9.5.    Indemnification by Borrower.
In consideration of the execution and delivery of this Agreement by Lender and
the agreement to extend the Commitments provided hereunder, Borrower hereby
agrees to indemnify, exonerate and hold Lender and each of the officers,
directors, employees, Affiliates and agents of Lender, solely in its capacity as
Lender under this Agreement (in such capacity, each a "Lender Party") free and
harmless from and against any and all actions, causes of action, suits, losses,
liabilities, damages and expenses, including Legal Costs (collectively, the
"Indemnified Liabilities"), incurred by Lender Parties or any of them as a
result of, or arising out of, or relating to (a) any tender offer, merger,
purchase of equity interests, purchase of assets or other similar transaction
financed or proposed to be financed in whole or in part, directly or indirectly,
with the proceeds of any of the Loans, (b) the use, handling, release, emission,
discharge, transportation, storage, treatment or disposal of any Hazardous
Substance at any property owned or leased by Borrower or any other Loan Party,
(c) any violation of any Environmental Laws with respect to conditions at any
property owned or leased by any Loan Party or the operations conducted thereon,
(d) the investigation, cleanup or remediation of offsite locations at which any
Loan Party or their respective predecessors are alleged to have directly or
indirectly disposed of Hazardous Substances or (e) the execution, delivery,
performance or enforcement of this Agreement or any other Loan Document by any
Lender Party, except for any Taxes (as to which Section 3.1 shall exclusively
govern) and except to the extent any such Indemnified Liabilities result from
the applicable Lender Party's or its officers, directors, employees, agents or
Affiliates gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, Borrower hereby agrees to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. All
Obligations provided for in this Section 9.5 shall survive repayment of the
Loans, cancellation of the Notes, any foreclosure under, or any modification,
release or discharge of, any or all of the Collateral Documents and termination
of this Agreement.

9.6.    Marshaling; Payments Set Aside.
Lender shall not be under any obligation to marshal any assets in favor of
Borrower or any other Person or against or in payment of any or all of the
Obligations. To the extent that Borrower makes a payment or payments to Lender,
or Lender enforces its Liens or exercises its rights of set-off, and such
payment or payments or the proceeds of such enforcement or set-off or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Lender in its discretion) to be repaid to a trustee, receiver or any other party
in connection with any bankruptcy, insolvency or similar proceeding, or
otherwise, then to the extent of such recovery, the obligation hereunder or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

9.7.    Nonliability of Lender.
The relationship between Borrower and Lender shall be solely that of borrower
and lender. Lender shall not have any fiduciary responsibility to Borrower.
Lender does not undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower's business or
operations. Lender shall not have any liability with respect to, and Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
punitive or consequential damages or liabilities.

9.8.    Assignments.


50

--------------------------------------------------------------------------------




(a)    Lender may not assign all or any portion of Lender's Loans and
Commitments, unless it has obtained the prior written consent of Borrower;
provided that Borrower’s consent shall not be required if the assignee is a
wholly owned subsidiary of ECMC Group, Inc. or if an Event of Default has then
occurred and is continuing (in each case, other than any Competitor). Prior to
the effectiveness of any such assignment, the Lender and the assignee shall
execute and deliver a customary assignment and assumption agreement in form and
substance reasonably acceptable to the Lender, such assignee and the Borrower.
Any assignee shall comply with the provisions of Section 3.1 and shall, on or
prior to the effectiveness of such assignment and assumption agreement, deliver
the applicable certificates described in Section 3.1. Any attempted assignment
not made in accordance with this Section 9.8 shall be null and void. No
assignment may be made to any Person if at the time of such assignment (i) such
Person is a Competitor of any Loan Party or (ii) Borrower would be obligated to
pay any greater amount under Section 3 to the assignee than Borrower is then
obligated to pay to the assigning Lender under such Sections (and if any
assignment is made in violation of the foregoing, Borrower will not be required
to pay such greater amount). Lender may sell non-voting participations to any
party to which it may make an assignment hereunder, subject to such participants
being restricted from selling any future participations thereunder, except to
the extent that such future participant would otherwise qualify as a party to
which an assignment could otherwise be made hereunder.
(b)    Borrower shall maintain at one of its offices in the United States a copy
of each assignment and assumption agreement executed pursuant to Section 9.8(a)
and a register for the recordation of the names and addresses of each Lender,
and the Commitments of, and principal and interest amounts of the Loans owing
to, such Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and
Borrower and Lender may treat each Person whose name is recorded therein
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time upon reasonable prior notice to Borrower. This
Section 9.8(b) shall be construed so that the Loans and Commitments are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881I(2) of the IRC.

9.9.    Confidentiality.
(a)    Lender agrees to maintain as confidential all information provided to
them by any Loan Party, except that Lender may disclose such information (a) to
Persons employed or engaged by Lender or any of their Affiliates (including
collateral managers of Lender but excluding any Competitor) in evaluating,
approving, structuring or administering the Loans and the Commitments; (b) to
any pledgee under Section 9.8, any assignee or participant or potential assignee
or participant that has agreed to comply with the covenant contained in this
Section 9.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above but excluding any Competitor); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by Lender to be
compelled by any court decree, subpoena or legal or administrative order or
process as long as Borrower has received prior notice and the opportunity to
seek a protective order; (d) as, on the advice of Lender’s counsel, is required
by law; (e) in connection with the exercise of any right or remedy under the
Loan Documents or in connection with any litigation to which Lender is a party;
(f) to any nationally recognized rating agency or investor of a Lender that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued or investment decisions with respect to Lender;
and (g) that ceases to be confidential through no fault of Lender.
(b)     Borrower acknowledges that ECMC Group, Inc. now owns a Subsidiary which
is a Competitor, and that in the future, other of its Subsidiaries may be
Competitors, and that certain members of management of ECMC Group, Inc. with
access to information provided by any Loan Party, may also have responsibilities
with respect to management or as directors of such Subsidiaries of ECMC Group,
Inc. The Borrower agrees that notwithstanding anything to the contrary in this
Section 9.9 or any other provision


51

--------------------------------------------------------------------------------




of this Agreement, such members of ECMC Group, Inc. management may have access
to the information provided by the Loan Parties and perform as described in this
Section 9.9(b), without breach or violation of Section 9.9 or any other
provision of this Agreement.

9.10.    Captions.
Captions used in this Agreement are for convenience only and shall not affect
the construction of this Agreement.

9.11.    Nature of Remedies.
All Obligations of Borrower and rights of Lender expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law. No failure to exercise and no delay in exercising,
on the part of Lender, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

9.12.    Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by facsimile or other
electronic method of any executed signature page to this Agreement or any other
Loan Document shall constitute effective delivery of such signature page. This
Agreement and the other Loan Documents to the extent signed and delivered by
means of a facsimile machine or other electronic transmission (including “pdf”),
shall be treated in all manner and respects and for all purposes as an original
agreement or amendment and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such other Loan Document shall raise the use of a
facsimile machine or other electronic transmission to deliver a signature or the
fact that any signature or agreement or amendment was transmitted or
communicated through the use of a facsimile machine or other electronic
transmission as a defense to the formation or enforceability of a contract and
each such party forever waives any such defense.

9.13.    Severability.
The illegality or unenforceability of any provision of this Agreement or any
instrument or agreement required hereunder shall not in any way affect or impair
the legality or enforceability of the remaining provisions of this Agreement or
any instrument or agreement required hereunder.

9.14.    Entire Agreement.
This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof and any prior
arrangements made with respect to the payment by (or any indemnification for)
Borrower of any fees, costs or expenses payable to or incurred (or to be
incurred) by or on behalf of Lender. The Agreement has been negotiated and
delivered to Lender in the State of Minnesota and shall have been accepted by
Lender in the State of Minnesota.

9.15.    Successors; Assigns.
This Agreement shall be binding upon and shall inure to the benefit of Borrower
and Lender and their respective successors and permitted assigns. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the


52

--------------------------------------------------------------------------------




other Loan Documents. Borrower may not assign or transfer any of its rights or
Obligations under this Agreement without the prior written consent of Lender.

9.16.    Governing Law.
THIS AGREEMENT AND EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF MINNESOTA, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

9.17.    Forum Selection; Consent to Jurisdiction.
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF MINNESOTA SITTING IN HENNEPIN COUNTY
OR IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA; PROVIDED
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND LENDER HEREBY EXPRESSLY
AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
MINNESOTA SITTING IN HENNEPIN COUNTY AND THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MINNESOTA FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH
ABOVE. BORROWER AND LENDER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF MINNESOTA. BORROWER AND LENDER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

9.18.    Waiver of Jury Trial.
EACH OF BORROWER AND LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
[signature pages follow]




53

--------------------------------------------------------------------------------





The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.


PERFORMANT BUSINESS SERVICES, INC. 

 
By:  /s/ Lisa Im    
Title: Board Chair and CEO   



ECMC GROUP, INC.,
as Lender 

 
By:  /s/Greg Van Guilder     
Title:  CFO   





Signature Page to Credit Agreement

--------------------------------------------------------------------------------







ANNEX I
Addresses
Performant Business Services, Inc.
333 North Canyons Parkway, Suite 100
Livermore, California 94551
Attention:    Ian Johnston, Chief Accounting Officer
Telephone:    925 960 4794
Telecopy:    925 960 4880
Electronic Mail: ijohnston@performantcorp.com
ECMC Group, Inc.,
as Lender

Address for Notices:

ECMC Group, Inc.
111 Washington Ave S, Suite 1400
Minneapolis, MN 55401
Attention:  Chief Financial Officer
Telephone: 651-325-3490 (office) or 651-341-5681 (cell)
Electronic Mail: gvanguilder@ecmc.org
 
with a copy to:
 
ECMC Group, Inc.
111 Washington Ave S, Suite 1400
Minneapolis, MN 55401
Attention:  General Counsel
Telephone: 651-325-3042 (office) or 651-587-4655 (cell)
Electronic Mail: dfisher@ecmc.org


Address for Payments:

Bank:    US Bank N.A.
ABA #:    091000022
Account #:    104757786132
Account Name:    Group Operating Account
Reference:    Performant Credit Agreement




I-1

--------------------------------------------------------------------------------





Exhibit A
Form of Compliance Certificate
Please refer to the Credit Agreement dated as of [_______], 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among the undersigned ("Borrower"), and
ECMC Group, Inc. ("Lender"). This certificate (this "Certificate"), together
with supporting calculations attached hereto, is delivered to Lender pursuant to
the terms of the Credit Agreement. Terms used but not otherwise defined herein
are used herein as defined in the Credit Agreement.
[Enclosed herewith is a copy of the [annual audited/quarterly] report of Parent
as at ________________ (the "Computation Date"), which report fairly presents in
all material respects the financial condition and results of operations
[(subject to the absence of footnotes and to normal year-end adjustments)] of
Parent, Borrower and its Subsidiaries as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.]
Borrower hereby certifies and warrants that the computations set forth on the
schedule attached hereto correspond to the ratios contained in the Credit
Agreement and such computations are true and correct as at the [Computation
Date] [date hereof, after giving pro forma effect to the Acquisition (and
related Loans) pursuant to which this certificate is delivered].
Borrower further certifies that no Event of Default or Default has occurred and
is continuing as of the date hereof [except as described on the Schedule
attached hereto].
PERFORMANT BUSINESS SERVICES, INC. 


 
By:
Title:






Schedule
to
Compliance Certificate

Dated as of _________________


A. Calculation of EBITDA
1. Consolidated Net Income
$________
2. Plus: losses from sales, leases, losses, condemnation or other dispositions
of assets, extraordinary items (as defined in accordance with GAAP),
discontinued operations, reappraisal, revaluation or write-up or write down of
assets or from the cumulative effect of changes in accounting principles
 


$________



A- 1

--------------------------------------------------------------------------------




3. Plus:
      interest expense 
   amortization of debt discounts and commissions
      income tax expense 
   depreciation
      amortization 
   charges for impairment of goodwill and other intangibles 
   amortization of debt discounts and commissions
$________
$________
$________
$________
$________
$________
$________
4. Plus: fees and expenses (including Legal Costs) with regard to this Agreement
$________
fees and expenses (including Legal Costs) in connection with Permitted
Acquisitions and Investments permitted under Sections 7.10(o) and 7.10(q)
$________
other extraordinary costs and expenses satisfactory to Lender
$________
Non-cash expenses in the form of options granted to Borrower or Parent and other
non-cash expense with respect to deferred compensation and stock options
$________
severance expenses and service provider contract breakage fees
$________
costs, fees, expenses and charges paid during such period in connection with any
issuance of Equity Interests or Debt permitted under the Credit Agreement
$________
business interruption insurance proceeds
$________
Non-cash adjustment to the valuation of earnout payments or other consideration
relating to Investments permitted under the Credit Agreement
$________
restructuring charges in connection with Permitted Acquisitions and Investments
permitted under Sections 7.10(o) and 7.10(q)
$________
non-cash charges, losses or expenses (or minus non-cash income or gains)
relating to various accounting charges
$________
non-cash adjustments relating to earn-outs and other investment consideration
$________
fees, costs and expenses re Prior Debt
$_________
Permitted Addbacks
$_________
any Cure Amount contributed pursuant to Section 7.14.3 (solely for purpose of
determining compliance with Section 7.14.1 and 7.14.2)
$________
4. Minus: gains from sales, leases, losses, condemnation or other dispositions
of assets, extraordinary items (as defined in accordance with GAAP),
discontinued operations, reappraisal, revaluation or write-up or write down of
assets or from the cumulative effect of changes in accounting principles
$________
5. Total (EBITDA)
$________
B. Section 7.14.1 – Fixed Charge Coverage Ratio
 



A- 2

--------------------------------------------------------------------------------




1. EBITDA (from Item A.5. above)
$________
2. Income taxes paid in cash
$________
3. Unfinanced Capital Expenditures paid in cash
 
4. restricted payments made pursuant to Section 7.3 (excluding restricted
payments funded with Net Cash Proceeds of Subordinated Debt or an equity
issuance by Parent)
$________
5. Sum of (2), (3), and (4)
$________
6. Remainder of (1) minus (5)
$________
7. Interest Expense paid in cash (excluding prepayment and other fees and
expenses with regard to this Agreement and Legal Costs paid during such
Computation Period to the extent such amounts are classified as interest expense
for GAAP purposes)
$________
8. Required payments of principal of Debt (excluding any mandatory prepayments)
$________
9. Sum of (6) and (7)
$________
10. Ratio of (6) to (9)
___:1.00
C. Section 7.14.2 - Total Debt to [Adjusted] EBITDA Ratio
1. Total Debt
$________
2. [Adjusted] EBITDA
(from Item A.5. above[, plus Pro Forma EBITDA totaling $______ in the aggregate
for all applicable Permitted Acquisitions in such period (comprising of Pro
Forma Adjusted EBITDA in the following individual amounts with respect to the
following individual Permitted Acquisitions (x) _______, $________, (y) _______,
$________ and (z) _______, $________)])
$________
3. Ratio of (1) to (2)
____ to 1.00









A- 3

--------------------------------------------------------------------------------





Exhibit B
Form of Note


$__________________
______________



The undersigned ("Borrower"), for value received, promises to pay to ECMC Group,
Inc. (the "Lender") the aggregate unpaid amount of all Loans made to Borrower by
Lender pursuant to the Credit Agreement referred to below, such principal amount
(which such amount may change over time pursuant to the Credit Agreement) to be
payable on the dates set forth in the Credit Agreement.
Borrower further promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such Loan is paid in full, payable at the
rate(s) and at the time(s) set forth in the Credit Agreement. Payments of both
principal and interest are to be made in lawful money of the United States of
America.
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of _____________, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"; terms not otherwise defined herein are
used herein as defined in the Credit Agreement), between Borrower and Lender, to
which Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.
This Note is made under and governed by the laws of the State of Minnesota
applicable to contracts made and to be performed entirely within such State.


PERFORMANT BUSINESS SERVICES, INC. 

 
By:
Title:







B-1

--------------------------------------------------------------------------------





Exhibit C
Form of Notice of Borrowing


[letterhead of Borrower]


ECMC Group, Inc.,

[_______________]
[_______________]
[_______________]
Attention: [__________]
Telephone: [__________]
Facsimile: [__________]
Dear _________:
Please refer to the Credit Agreement dated as of [__________], 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), between the undersigned ("Borrower"), and ECMC
Group, Inc. ("Lender”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement. This notice is
given pursuant to Section 2.2 of the Credit Agreement and constitutes a
representation by Borrower that the conditions specified in Section 4.2 of the
Credit Agreement have been satisfied. Borrower hereby requests a borrowing under
the Credit Agreement as follows:
The aggregate amount of the proposed borrowing is $______________. The requested
borrowing date for the proposed borrowing (which is a Business Day) is
______________, ____.
This Notice is executed and delivered on _____________, 20__.


PERFORMANT BUSINESS SERVICES, INC. 

 
By:
Title:













C-1

--------------------------------------------------------------------------------





Exhibit D
Form of Excess Cash Flow Certificate
Date: _______________, 201_


Please refer to the Credit Agreement dated as of _____________, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the "Credit Agreement"), between the undersigned (the "Borrower"),
and ECMC Group, Inc. ("Lender"). This certificate (this "Certificate"), together
with supporting calculations attached hereto, is delivered to Lender pursuant to
the terms of the Credit Agreement. Terms used but not otherwise defined herein
are used herein as defined in the Credit Agreement.
The officer executing this Certificate is a chief financial officer of Borrower
and as such is duly authorized to execute and deliver this Certificate on behalf
of Borrower. By executing this Certificate such officer hereby certifies, solely
in his capacity as chief financial officer of Borrower and not in any individual
capacity, to Lender that as of the date hereof:
(a)    set forth on Schedule 1 attached hereto is a correct calculation of
Excess Cash Flow for the Fiscal Year ended [December 31], 20__ and a correct
calculation of the required prepayment of
$__________________;
(b)    Schedule 1 attached hereto is based on the audited financial statements
which have been delivered to Lender in accordance with Section 6.1.1 of the
Credit Agreement.
IN WITNESS WHEREOF, Borrower has caused this Certificate to be executed by its
chief financial officer this _____ day of _______________, 201__.


PERFORMANT BUSINESS SERVICES, INC. 

 
By:
Title:




Schedule
to
Excess Cash Flow Certificate

Dated as of _________________










D- 1

--------------------------------------------------------------------------------




EBITDA (from item A.5. of Exhibit B)
$___________
Plus: Net decrease in Adjusted Working Capital
$___________
Less: Scheduled repayments of principal of the Loans (excluding mandatory
prepayments) and other permitted Debt of the Loan Parties
$___________
Capital expenditures (not financed by Debt)
$___________
Federal, state, local and foreign income taxes paid in cash (net of cash
refunds)
$___________
Interest Expense with respect to permitted Debt
$___________
Net increase in Adjusted Working Capital
$___________
Legal Costs
$___________
Expenses and indemnification paid in cash
$___________
Other cash expenses added back to Consolidated Net Income in the calculation of
EBITDA
$___________
Permitted Acquisitions, Investments and Restricted Payments not financed with
the proceeds of equity or Debt
$___________
Cash payments with respect to installments owing for the purchase or license of
software
$___________
Other payments added back to EBITDA
$___________
Total (Excess Cash Flow)
$___________
Total Debt to EBITDA Ratio (from item C.3. of Exhibit B)
____ : 1.00
ECF Percentage
____%
Excess Cash Flow multiplied by ECF Percentage
$_________
Less: Mandatory prepayments of any Net Cash Proceeds
 
   Voluntary Prepayments
 
Prepayment amount
$___________









D- 2

--------------------------------------------------------------------------------




Decrease (increase) in Adjusted Working Capital, for the purposes of the
calculation of Excess Cash Flow, means the following:
 
Beg. of Period
End of Period
Consolidated current assets:
$__________
$__________
Less: cash
$__________
$__________
   cash equivalents
$__________
$__________
   Consolidated current liabilities (excluding accruals relating to accrued
interest expense and income taxes payable):
$___________
$___________
   short-term Debt (including current portion of long-term Debt)
$__________
$__________
Total (Adjusted Working Capital):
$__________
$__________
Decrease (Increase) in Adjusted Working Capital (beg. of period minus end of
period)
 
$__________











D- 3

--------------------------------------------------------------------------------





Exhibit E
Form of Warrant
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF OR IN ACCORDANCE
WITH APPLICABLE LAW.
WARRANT TO PURCHASE STOCK
Company:
PERFORMANT FINANCIAL CORPORATION
Initial Number of Shares:
[ ]
Class of Stock:
Common Stock
Exercise Price:
$[ ] per share
Issue Date:
July [ ], 2017
Expiration Date:
July [ ], 2022

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, the receipt of
which is hereby acknowledged, ECMC GROUP, INC. or registered assignee (“Holder”)
is entitled to purchase the number of fully paid and nonassessable shares (the
“Shares”) of Common Stock of PERFORMANT FINANCIAL CORPORATION, a Delaware
corporation (the “Company”), in the number, at the price, and for the term
specified above and as adjusted pursuant to SECTION 2 of this Warrant, subject
to the provisions and upon the terms and conditions set forth in this Warrant.
Section 10.    

EXERCISE
10.1.    Method of Exercise. Holder may exercise this Warrant for up to the
number of Shares set forth above by delivering this Warrant and a duly executed
Notice of Exercise in substantially the form attached as Appendix 1 to the
principal office of the Company. Unless Holder is exercising the this Warrant
pursuant to a cashless exercise set forth in Section 1.2, Holder shall also
deliver to the Company a check or a wire transfer to an account designated by
the Company for the aggregate Exercise Price for the Shares being purchased (the
“Warrant Price”). If this Warrant has not been exercised prior to the Expiration
Date, this Warrant shall be deemed to have been automatically exercised on the
Expiration Date by “cashless exercise” pursuant to Section 1.2.
10.2.    Cashless Exercise. On any exercise of this Warrant, in lieu of payment
of the aggregate Warrant Price in the manner as specified in Section 1.1 above,
but otherwise in accordance with the requirements of Section 1.1, Holder may
elect to receive Shares equal to the value of this Warrant, or portion hereof as
to which this Warrant is being exercised. Thereupon, the Company








E- 1

--------------------------------------------------------------------------------




shall issue to the Holder such number of fully paid and non-assessable Shares as
are computed using the following formula:
X= Y(A-B)/A
Where:
X=
the number of Shares to be issued to the Holder;
Y=
the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);
A=
the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and
B=
the Exercise Price



10.3.    Fair Market Value. If the Shares are traded regularly in a public
market, the Fair Market Value of the Shares shall be the closing price of the
Shares (or the closing price of the Company’s stock into which the Shares are
convertible) reported for the business day immediately before Holder delivers
its Notice of Exercise to the Company. If the Shares are not regularly traded in
a public market, the Board of Directors of the Company shall determine fair
market value in its reasonable good faith judgment. The foregoing
notwithstanding, if Holder advises the Company’s Board of Directors in writing
that Holder disagrees with such determination, then the Company and Holder shall
promptly agree upon a reputable investment banking firm or a third party
independent appraiser to undertake such valuation. If the valuation of such
investment banking firm is greater than that determined by the Company’s Board
of Directors, then all fees and expenses of such investment banking firm shall
be paid by the Company. In all other circumstances, such fees and expenses shall
be paid by Holder.
10.4.    Delivery of Certificate and New Warrant. Promptly after Holder
exercises or converts this Warrant, the Company shall deliver to Holder
certificates for the Shares acquired and, if this Warrant has not been fully
exercised or converted and has not expired, a new Warrant representing the
Shares not so acquired.
10.5.    Replacement of Warrants. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of mutilation, on surrender and cancellation of this Warrant, the Company
at its expense shall execute and deliver, in lieu of this Warrant, a new warrant
of like tenor.
10.6.    Treatment of Warrant Upon Acquisition of Company.
10.6.1.    Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company (ii) any merger or consolidation of the Company into








E- 2

--------------------------------------------------------------------------------




or with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization; or (iii) any sale or other transfer by the stockholders of the
Company of shares representing at least a majority of the Company’s then-total
outstanding combined voting power.
10.6.2.    Treatment of Warrant at Acquisition. In the event of an Acquisition
in which the consideration to be received by the Company’s stockholders consists
solely of cash, solely of Marketable Securities or a combination of cash and
Marketable Securities (a “Cash/Public Acquisition”), and the fair market value
of one Share as determined in accordance with Section 1.3 above would be greater
than the Exercise Price in effect on such date immediately prior to such
Cash/Public Acquisition, and Holder has not exercised this Warrant pursuant to
Section 1.1 above as to all Shares, then this Warrant shall automatically be
cashless exercised pursuant to Section 1.2 above as to all Shares effective
immediately prior to and contingent upon the consummation of a Cash/Public
Acquisition. In connection with such Cashless Exercise, Holder shall be deemed
to have restated each of the representations and warranties in Section 4 of the
Warrant as the date thereof and the Company shall promptly notify the Holder of
the number of Shares (or such other securities) issued upon exercise. In the
event of a Cash/Public Acquisition where the fair market value of one Share as
determined in accordance with Section 1.3 above would be less than the Warrant
Price in effect immediately prior to such Cash/Public Acquisition, then this
Warrant will expire immediately prior to the consummation of such Cash/Public
Acquisition.
10.6.3.    Upon the closing of any Acquisition other than a Cash/Public
Acquisition defined above, the acquiring, surviving or successor entity shall
assume the obligations of this Warrant, and this Warrant shall thereafter be
exercisable for the same securities and/or other property as would have been
paid for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.
10.6.4.    As used in this Warrant, “Marketable Securities” means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in a Trading Market, and (iii) Holder would be able to
publicly re-sell, within six (6) months and one day following the closing of
such Acquisition, all of the issuer’s shares and/or other securities that would
be received by Holder in such Acquisition were Holder to exercise this Warrant
in full on or prior to the closing of such Acquisition.
Section 11.    

ADJUSTMENTS TO THE SHARES








E- 3

--------------------------------------------------------------------------------




11.1.    Stock Dividends, Splits, Etc. If the Company declares or pays a
dividend or distribution on the outstanding shares of the Common Stock payable
in securities of the Company, then upon exercise of this Warrant, for each Share
acquired, Holder shall receive, without additional cost to Holder, the total
number and kind of securities which Holder would have received had Holder owned
the Shares of record as of the date the dividend or distribution occurred. If
the Company subdivides the outstanding shares of the Common Stock by
reclassification or otherwise into a greater number of shares, the number of
Shares purchasable hereunder shall be proportionately increased and the Warrant
Price shall be proportionately decreased. If the outstanding shares of the
Common Stock are combined or consolidated, by reclassification or otherwise,
into a lesser number of shares, the Warrant Price shall be proportionately
increased and the number of Shares shall be proportionately decreased.
11.2.    Reclassification, Exchange or Substitution. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or conversion of this
Warrant, Holder shall be entitled to receive, upon exercise or conversion of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. Except as
otherwise provided in Section 1, upon the closing of any sale, license, or other
disposition of all or substantially all of the assets (including intellectual
property) of the Company, or any reorganization, consolidation, or merger of the
Company where the holders of the Company’s securities before the transaction
beneficially own less than 50% of the outstanding voting securities of the
surviving entity after the transaction, the successor entity shall assume the
obligations of this Warrant, and this Warrant thereafter shall be exercisable
for the same securities, cash, and property as would be payable for the Shares
issuable upon exercise of the unexercised portion of this Warrant as if such
Shares were outstanding on the record date for the Acquisition and subsequent
closing. The Exercise Price shall be adjusted accordingly. The Company or its
successor shall promptly issue to Holder a new Warrant for such new securities
or other property. The new Warrant shall provide for adjustments which shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this SECTION 2 including, without limitation, adjustments to the Exercise Price
and to the number of securities or property issuable upon exercise of the new
Warrant. The provisions of this Section 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.
11.3.    No Fractional Share. No fractional Share shall be issuable upon
exercise of this Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional Share interest arises upon any
exercise of the Warrant, the Company shall eliminate such fractional Share
interest by paying Holder in cash the amount computed by multiplying the
fractional interest by (i) the fair market value (as determined in accordance
with Section 1.3 above) of a full Share, less (ii) the then-effective Warrant
Price.








E- 4

--------------------------------------------------------------------------------




11.4.    No Impairment. The Company shall not, by amendment of its Certificate
of Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all the provisions of this SECTION 2 and in
taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment. If the Company takes any action
affecting the Shares other than as described above that adversely affects
Holder’s rights under this Warrant, the Exercise Price shall be adjusted
downward and the number of Shares issuable upon exercise of this Warrant shall
be adjusted upward in such a manner that the aggregate Warrant Price of this
Warrant is unchanged.
11.5.    Certificate as to Adjustments. Upon each adjustment of the Exercise
Price, the Company, at its expense, shall promptly compute such adjustment, and
furnish Holder with a certificate of its Chief Financial Officer setting forth
such adjustment and the facts upon which such adjustment is based. The Company
shall, upon written request, furnish Holder a certificate setting forth the
Exercise Price in effect upon the date thereof and the series of adjustments
leading to such Exercise Price.
Section 12.    

REPRESENTATIONS AND COVENANTS OF THE COMPANY
12.1.    Representations and Warranties. The Company hereby represents and
warrants to the Holder that all Shares that may be issued upon the exercise of
the purchase right represented by this Warrant, shall, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable, and free of any liens
and encumbrances except for restrictions on transfer provided for herein or
under applicable federal and state securities laws. The Company further
represents and warrants to the Holder that that the Exercise Price (as set forth
on the first page of this Warrant) is the lowest 30-day volume-weighted average
price of the Company’s Common Stock during the 60 days immediately prior to the
date of execution of that certain Credit Agreement dated as of August [ ], 2017
between Performant Business Services, Inc., a Nevada corporation and
wholly-owned subsidiary of the Company, and the Holder (as amended or restated,
the “Credit Agreement”).
12.2.    Notice of Certain Events. If the Company proposes at any time (a) to
declare any dividend or distribution upon its common stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(b) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
(c) to effect any reclassification or recapitalization of common stock; or
(d) to merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder (1) at least ten (10) days prior written notice of the date on which
a record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of common stock will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (a) and (b) above; and (2) in the case of the matters referred to
in (c) and (d) above at least 20 days prior written notice of the date when the
same will








E- 5

--------------------------------------------------------------------------------




take place (and specifying the date on which the holders of common stock will be
entitled to exchange their common stock for securities or other property
deliverable upon the occurrence of such event).
12.3.    Registration Rights. The Company hereby acknowledges and agrees that in
connection with the issuance of this Warrant, the Holder shall become a party to
that certain Registration Rights Agreement of even date hereof, with any and all
Shares issued upon exercise of this Warrant to benefit from the registration
rights provided therein.
12.4.    Information Rights. So long as the Holder holds this Warrant, the
Company shall deliver to the Holder (a) within one hundred eighty (180) days
after the end of each fiscal year of the Company, the annual audited financial
statements of the Company certified by independent public accountants of
recognized standing and (b) within forty five (45) days after the end of each of
the first three quarters of each fiscal year, the Company’s quarterly, unaudited
financial statements. All information required to be delivered pursuant to this
Section 3.4 (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Company provides a link or electronic document (which may
be delivered via electronic mail including by the Holder’s electronic mail
address set forth in Annex I to the Credit Agreement to receive the Company’s
Securities and Exchange filings or to the internet webpage(s) on which such
information is posted and to which the Holder has access; provided that the
Company shall deliver paper copies of such documents to Holder upon request.
12.5.    Government Filings. If any governmental filings, clearances or
approvals are required to be made by the Company in connection with the Holder’s
exercise of the Warrant or receipt of the Shares, including, without limitation,
any filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, the
Company will make any and all such filings required to be made by it, and to
obtain any clearances or approvals required of the Company, and the Company will
fully cooperate with the Holder in any such filings, clearances or approvals
required to be made or obtained by the Holder in order to allow the Holder to
exercise the Warrant, and receive the Shares, in full compliance with all
applicable laws.


Section 13.    

REPRESENTATIONS, WARRANTIES OF THE HOLDER.
The Holder represents and warrants to the Company as follows:
13.1.    Purchase for Own Account. This Warrant and the Shares to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.
13.2.    Disclosure of Information. Holder is aware of the Company’s business
affairs and financial condition and has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions








E- 6

--------------------------------------------------------------------------------




and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.
13.3.    Investment Experience. Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.
13.4.    Accredited Investor Status. Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.
13.5.    The Act. Holder understands that this Warrant and the Shares issuable
upon exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed herein.
Holder understands that this Warrant and the Shares issuable upon any exercise
hereof must be held indefinitely unless subsequently registered under the Act
and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available. Holder is aware of
the provisions of Rule 144 promulgated under the Act.
13.6.    No Voting Rights. Holder, as a Holder of this Warrant, will not have
any voting rights until the exercise of this Warrant.
Section 14.    

MISCELLANEOUS
14.1.    Term. This Warrant is exercisable, in whole or in part, at any time and
from time to time on or before the Expiration Date set forth above.
14.2.    Legends.
14.2.1.    This Warrant shall be imprinted with a legend in substantially the
following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR IN ACCORDANCE WITH APPLICABLE
LAW.








E- 7

--------------------------------------------------------------------------------




14.3.    Successors, Assigns and Transferees. Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided, however, that the Holder shall be entitled to transfer this
Warrant without the consent of the Company if the assignee is a wholly owned
subsidiary of the Investor or if an Event of Default (as such term is defined in
the Credit Agreement) has then occurred and is continuing, in each case other
than any such assignment to a Competitor (as such term is defined in the Credit
Agreement). Any transfer or assignment made other than as provided in the first
sentence of this Section 5.3 shall be null and void. Subject to the foregoing
and except as otherwise provided herein, the provisions of this Warrant shall
inure to the benefit of, and be binding upon, the successors, permitted assigns
and administrators of the parties hereto.
14.4.    Compliance with Securities Laws on Transfer. Notwithstanding Section
5.3, this Warrant and the Shares issuable upon exercise this Warrant (and the
securities issuable, directly or indirectly, upon conversion of the Shares, if
any) may not be transferred or assigned in whole or in part without compliance
with applicable federal and state securities laws by the transferor and the
transferee. The Company shall not require an opinion of counsel if there is no
material question as to the availability of Rule 144 promulgated under the Act
and the Company shall not require Holder to provide an opinion of counsel if the
transfer is to any affiliate of Holder.
14.5.    Notices. All notices and other communications hereunder from the
Company to the Holder, or vice versa, shall be deemed delivered and effective
(i) when given personally, (ii) on the third (3rd) Business Day after being
mailed by first-class registered or certified mail, postage prepaid, (iii) upon
actual receipt if given by facsimile or electronic mail and such receipt is
confirmed in writing by the recipient, or (iv) on the first Business Day
following delivery to a reliable overnight courier service, courier fee prepaid.
14.6.    Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.
14.7.    Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.
14.8.    Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles regarding conflicts of law.
PERFORMANT FINANCIAL CORPORATION
By:        
Name:    Lisa Im
Title:    Chief Executive Officer
 








E- 8

--------------------------------------------------------------------------------







APPENDIX 1
NOTICE OF EXERCISE
1.    The undersigned hereby elects to purchase                          shares
of the Common Stock of PERFORMANT FINANCIAL CORPORATION pursuant to the terms of
the attached Warrant, and tenders herewith payment of the purchase price of such
shares in full.
2.    The undersigned hereby elects to convert the attached Warrant into Shares
in the manner specified in the Warrant. This conversion is exercised with
respect to                  of the Shares covered by the Warrant.
[Strike paragraph that does not apply.]
3.    Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:
                                                 or Registered Assignee
[Address]
4.    The undersigned represents it is acquiring the shares solely for its own
account and not as a nominee for any other party and not with a view toward the
resale or distribution thereof except in compliance with applicable securities
laws.
_____________, or Registered Assignee
    
(Signature)
    
(Date)














E- 9

--------------------------------------------------------------------------------





Exhibit F-1
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.1(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower, and (2) the undersigned shall
have at all times furnished Borrower with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]








F- 1

--------------------------------------------------------------------------------




EXHIBIT F-2
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.1(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]








F- 2

--------------------------------------------------------------------------------




EXHIBIT F-3
Form of U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.1(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]








F- 3

--------------------------------------------------------------------------------




EXHIBIT F-4
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished Borrower with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower, and (2) the undersigned shall have at all times furnished Borrower
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]










F- 4